EXHIBIT B
                            Letters of Support

Letter No.   Written By
    1        Alarcon, Beatriz
    2        Bloomfield, Jack
    3        Burls, Jonathan
    4        Carriedo Mones, Nelly
    5        Castillo, Eric
    6        Corporan Cedeno, Noemi
    7        Diaz, George
    8        Garcia Boidi, Luis Alberto
    9        Jordan, Eliza
    10       Larez, Cesar
    11       Linares, Marcos
    12       Lundy, Daniel
    13       Malaver Espinoza, Omagdys Teresita
    14       Marmo, Antonio
    15       Marmo, Maria Alessandra
    16       Martinez, Alexander
    17       Martinez, Nancy
    18       Meyer, Karin C.
    19       Meyer, Klaus
    20       Ochoa, Andrea
    21       Ochoa, Leopoldo
    22       Rodriguez, Carlos Alejandro
    23       Rodriguez, Norelis
    24       Ruanova, Manuel
    25       Salazar Burger, Jorge Luis
    26       Sotillo Sarmiento, Diana
    27       Stark, Jared
    28       Stoliker, Steven
    29       Talton, Sloane A.
    30       Tatoli Torres, Daniel
    31       Tepedino, Leopoldo
    32       Wahlgren, Shaun
LETTER 1
                                                                                                     12/9/2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                           Re: United States v. Victor Mones Coro
                              19 Cr. 144 (AKH)

Dear Judge Hellerstein:

I am submitting this letter on behalf of and in support of Victor Mones Coro.

My name is Beatriz Alarcon, I am the Business Development Manager for Jetscape Services, a full-service
FBO located in Fort Lauderdale-Hollywood International Airport. I have been in the general aviation
business for 17 years. I had the honor of meeting this wonderful person at a lunch business meeting back in
2012. At our FBO we offer services such as fueling, parking and catering for aircraft. Victor used our
fueling services for charter flights and as he became one of our most valued customers, I had the honor of
getting to know him in a personal manner. Victor became an inspiration to me when he showed how much
he cares for other people and on how much he wants to help people in need. I was a witness of his business
growth with American Charter Services and I supported his non-profit initiatives by collecting toys at our
company to donate to children in Puerto Rico.

On a personal note, I want to add that Victor Mones Coro helped tremendously with the quality of life of my
late father Carlos Alarcon. My father was diagnosed with terminal cancer but throughout his life he was a
busy businessman. One of his main passions was working for his own company Ramasco, which wholesales
raw materials. Going to an office daily was part of his livelihood, but he could no longer maintain his own
workplace because of his health. In 2015, my sister Monica Alarcon who works at American Charter
Services (ACS), asked Victor if my father could use a desk at the ACS office. Victor was kind enough to
offer him a desk, office supplies and a phone so my father could conduct his business. My father would
wake up in the morning, drive to the ACS office, greet all of the employees and then report to his desk to
perform his daily tasks for Ramasco. Being around other people gave him a sense of purpose which
maintained his health through his frequent treatments. Victor’s kind act gave my father a reason to keep
fighting against terminal cancer. My father was grateful to Victor and this act created a bond between him
and our family that will last a lifetime. I am grateful to have Victor in my life and I will always thank him
for all the love and support he provided to my family.

Since his arrest, Victor has expressed to me that he feels remorse and accepts responsibility for his actions. I
thank you, your Honor, for taking the time to read my letter and I ask for mercy and leniency in sentencing
Victor. He is an admirable and respectful person and I look forward to seeing him very soon to continue to
spread love, kindness and compassion to the world.
LETTER 2
Honorai:y Board of
Directors

Jack Nicklaus, Trustee
Chairman
                                                            ��
Tim Rosaforte                                                 e:
Vi'ce Chairman                                     The

Erin Finnegan                                                               ®

Dennis Walters                                     First ;Tee
Beth Wilf

Chapter Trustees
                                                         Broward
Ken Ohrstrom
Dean Woodman
                         January 2, 2020
Board of Directors
Steve Rockoff
Chairman                 Honorable Alvin K.
Kenneth R. Kennerly      Hellerstein United
Vice Chairman
                         States District Court
Mitchell Stump, CPA
Treasurer
                         Southern District of
                         New York United
Andrew Hunt, Trustee
Secretary                States Courthouse
David Norris, Esq.       500 Pearl St.
Legal Counsel            New York, New York 10007-1312
Bobby Hendel
Member-At-Large
                         Re: United States v. Victor Mones Coro 19 Cr. 144
Brian Anderson           (AKH)
Earnie Ellison
Maria Marino             Dear Judge Hellerstein:
Bill O'Leary
Jerry Tankersley
Dan Young                I am submitting this letter on behalf of Victor Mones Coro. My name is Jack
Dick Sheehan             Bloomfield. I began my career working for a Miami based golf apparel company
Chairman Emeritus        calling on country clubs in the New Jersey, New York, and Connecticut area. This led
Council of Directors     me to a long, happy and successful career working as a sales representative in the golf
Dan Young                industry. In 1982 I was hired by Ely Callaway as the first outside sales rep for the
President                Callaway Hickory Stick Golf Company. Although I left my position at Callaway
Robert Bruce II          Hickory Stick Golf Company for some time due to the growth of the organization, I
Erica Bennett            was invited back as an outside sales rep managing the southern Florida territory. In
Lou Chiera               recent years, I have held positions that include tournament director at Palm-Aire
Joe Davis
Marty Elberg             Country Club in Pompano Beach, coaching the girl's golf team at Pine Crest School,
Krista Kersey            and teaching part-time. Today, I am the Director of Operations at The First Tee of
Gerry Litrento
David Obst
                         Broward, where I have been a part of the team since 2014. At the First Tee, our mission
Camille Olivere          is to impact the lives of young people by "providing educational programs that build
Buddy Mansor             character, instill life-enhancing values, and promote healthy choices through the game
Adam Spiegel
Laurie Villa
                         of golf."
Butch Buchholz
Legacy Partner           In October of 2017, Victor and American Charter Services became corporate partners
Executive Staff          of the First Tee of Broward as they donated $5,000 to sponsor the lunch at our Annual
Carl Mistretta           Royal Palm benefit golf tournament. All proceeds from this event went to support the
Executive Director       First Tee of Broward, which is where I met Victor for the first time. During this
Jack Barrett             fundraiser, Victor's daughter Estefania Mones volunteered passing out lunches and his
Development Director     son-in-law, Ryan Grannis, played in the event, which is where we officially met. Ryan
Jack Bloom.ield          and I grew closer as American Charter Services continued to increase their support of
Director ofOperations
                         The First Tee of Broward. In February 2019, Victor offered his hangar space for our
Emily Valentine          chapter to host our annual Connect Event. Partners, sponsors, directors, and participants
Program and Marketing
Coordinator
                                                     Eagle Trace Golf Club
                                       1111 Eagle Trace Blvd, Coral Springs, Florida 33071
                                        Tel: 954-839-6011 ♦ www.thefirstteebroward.org
                                                     501(C)(3) XX-XXXXXXX
attend once a year to reflect on our year's accomplishments and listen to our First Tee of Broward
alumni speak about their achievements through the game of golf. The event was a success, the
majority of our network was present, and Victor not only lent us his hangar, but he was in
attendance to answer questions about the airplanes and give kids tours of the interiors. This event
was special to our organization and Victor and his team were an instrumental part.

What I know about Victor through American Charter Service's sponsorship of The First Tee of
Broward is that he is a family man who is giving and cares about his community. Victor wanted to
support the First Tee without hesitation and to me this shows he is a compassionate, caring person.
Although I do not know much about Victor's case, I know he has been a strong support for our
organization. Through our partnership, I have learned that he is a family man and someone who
cares deeply about his community. As well, I know his family, Ryan, and Estefania care deeply for
Victor and would benefit from having him back home.

Thank you judge for taking the time to read my letter. I know that leniency in Victor's sentence will
bring tremendous value to Victor's family, his employees, and our community.


                                                      Respectfully submitted,



                                                          Jack Bloomfield




                                       Eagle Trace Golf Club
                         1111 Eagle Trace Blvd, Coral Springs, Florida 33071
                          Tel: 954-839-6011 ♦ www.thefirstteebroward.org
                                       501(C)(3) XX-XXXXXXX
LETTER 3
                                                       December 26, 2019



Honorable Alvin K. Hellerstein

United States District Court

Southern District of New York

United States Courthouse

500 Pearl St.

New York, New York 10007-1312




Re: United States v. Victor Mones Coro

19 Cr. 144 {AKH)



Dear Judge Hellerstein:

I am submitting this letter on behalf of and in support of Victor Mones Coro. My name is
Jonathan Burls, I am the Founder and President of Reliable Jet Maintenance LLC. {RJMx). We
are a FAA authorized repair station with two locations in South Florida.

I was born in England in 1961, I traveled many parts of the world with my father who had just
retired from the Royal Navy as a Lieutenant Commander. I left England when I was four and
moved to Spain, the home country of my grandmother. I have traveled much through my life
and had the fortune of living in many locations including Spain, England, United States,
Venezuela, Omaha, Virginia, Connecticut, California, among others.

I started working as an aircraft mechanic in the airline industry in 1983, I have had the
opportunity to work many different facets of Aviation over 35 years. Having been able to travel
the world and meet many interesting people, my background gave me the opportunity to
interact with many different people from around the world. It has helped me become a good
judge of character. Victor's good heart, generosity and professionalism led me to be a long
time, good friend of Victor's and to write this letter.

I first met Victor in 2002, at that time I was an aircraft mechanic and inspector for a local FAA
Certified FAR 135 air taxi/charter operation in Boca Raton, Florida. At the time Victor was the
captain flying a Learjet 45 operating on our Air Charter certificate. After an aircraft accident in
1985, my fondness of flying cease to exist. Victor's professionalism and airmanship made him
one of the few pilots that I would ever fly with and entrust my life to!
The biggest opportunity of my life came soon after I had met Victor, and he was instrumental in
guiding and helping me start my own business. One year after Victor and I developed our
friendship, the Learjet 45 he was flying, suffered a brake fault in the digital brake computer
blowing all 4 tires on landing in South America. I assisted in recovering the aircraft and
supervise the repairs. Upon repair of the aircraft, Victor had 4 spare, lightly scuffed wheels
assemblies with bad tires.
I had previously talked to Victor about wanting my own business. Victor gave me the wheels as
a gesture of his appreciation for getting him flying again. I promptly repaired the wheels and
installed 4 new tires. Knowing the aircraft parts market, I was able to sell the wheels and make
over a $40,000 profit. That was the funding I needed to buy tooling and start Crystal Air
Services Inc, which eventually evolved in to Reliable Jet Maintenance in 2005.
I started Reliable Jet Maintenance LLC in June of 2005, we started with three employees
including myself. Today we have two locations, one in Boca Raton Florida and the other in
Miami at the Opa-locka airport.
We currently employ about 50 employees between both locations, and I am proud to say that
in almost 15 years we have infused in excess of $150 million into the economy.
Victor's generosity, professionalism, guidance and support as a friend and customer, helped me
make Reliable Jet Maintenance what it is today.
I personally went through some challenges in 2016. I was unfortunately going through a very
rough divorce and I also had 2 knee surgeries ending up with a full knee replacement. I had
devoted almost every penny I had to stay afloat and upon finalization of my divorce in
December of 2016, that day I had to give my ex-wife a check for $50,000. The only person I
could turn to was Victor. Victor gave me $25,000 and helped me retain 100% ownership of my
other company Aviation Maintenance Managers Inc. The company was partly co-owned with
my ex-wife. That truly kept that company in business with 7 employees, just 6 days before Chris
t mas and we are still in business to this day.
When Victor was starting American Charter Services (an FAA approved FAR 135 air-charter
operation). Victor reached out to me for guidance on the maintenance requirements for the
135 certificate. For all the years of help that Victor gave me, it was my pleasure to assist him in
obtaining the FAA 135 certification. I worked part time for two years to help Victor obtain his
FAA 135 certificate and conform his first aircraft for the certification. I worked pro bono to help
him obtain the certification. There is a not enough hours in the day or enough days in a year for
me to be able to work to help Victor out.
It is near impossible to put in words, all the good things Victor has done for me and others
around me.
I was completely shocked upon hearing about his arrest. I have not been able to interact with
Victor since the time of his arrest and guilty plea, but I know in my heart I know who Victor
Mones Coro is:
A Human being, a great father, a great friend, a God-fearing man, a good man, a caring man,
generous, fantastic pilot, considerate, supportive, there for you in times of need and a man
who acknowledges his sins.
I know Victor is a man who has acknowledged his weaknesses and mistakes, and to build upon
them to do better. I know these sentencing decisions must weigh upon you day in and day out,
but I just ask that you consider leniency for my friend Victor. I pray that you can see the same
character in Victor that I have seen for close to 20 years. There is no excuse for his conduct, and
knowing Victor he is remorseful, ashamed and regretful.


I hope that you are able to see what I see in this man in the short time of your interact ions, I
humbly request that you and can show leniency for him.
In conclusion, I would like to thank you for reading this letter and considering the details I have
provided regarding my relationship with Victor.
LETTER 4
 [Certified Translation]                                                                         3/20/20
                                                                                                 k k~~-:,nv
                                                                                         DANIEL TOMLINSON
                                                                                        C81mfJ EO TRANSL\lOR
                                                                                       AD~Ul\'f,l>f ·n OPPICEOF
                                                                                       nm UN!'!'l!DSNTBS COURTS
                                                                                 Lanzarote, December 11, 2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312

                                  Re: United States v. Victor Mones Coro
                                      19 Cr. 144 (AKH)

Dear Judge Hellerstein:

        This letter is on behalf of and in support of my uncle, Victor Mones Coro.

        My name is Nelly Carriedo Mones (his niece), I work in a natural aloe vera products store located in
Costa Teguise, Lanzarote, Canary Islands, Spain. I was raised as a Catholic. My uncle, Victor, lives far away but
he makes me feel that he is close. Time can go by without us seeing each other, but when we do his hugs are
warm, sincere and affectionate, you feel relief and calm.

        Our family is close, humble and hard-working, we love each other very much, each family member is
very important. My last experience with him was when his father died (my grandfather). They are important
people because they make the family stay together! After the burial I had a marvelous experience. Victor and
I needed to search for peace amid such sadness and we walked 40 kilometers to see our Virgin of Covadonga,
located at a shrine in Asturias, Spain. We went up in silence, but we didn't need to say anything to each other
because we were united by the same reason. He is a calm man and very close, you never feel any distance, he
never sets his loved one aside because of work or to answer the phone.

          For me, it is very important, I want to see Victor happy. I have been a mother and I know what he
feels, he is sorry for where all of this has gone, he would like to turn back the clock, spend more time with his
family, my brothers and sisters, my parents and his mother (my grandmother) and be able to light a candle
for his father, buried in his native country.

        I feel overcome with an immense sadness, with a lump in my throat and nerves in my stomach that
makes it impossible each day to not cry whenever I am alone, knowing that he is there alone, without us,
such a dear person; each day seems like agony, thinking that I will never see him again.

         I only wish that my dream will come true and I will be able to feel his hug again and eat that potato
omelet that is a family tradition. I very much appreciate your reading my letter and taking its content into
consideration, and I ask for leniency when imposing the sentence on Victor. My greatest satisfaction would
be that before time runs its course, he can see his mother (my grandmother) alive.

                                                             Respectfully submitted,

                                                             /s/

                                                             Nelly Carriedo Mones
                                                                    Lanzarote, a 11 de diciembre de 2019.

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312

                                 Re: United States v. Victor Mones Coro
                                 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

        Esta carta va dirigida en nombre y apoyo de mi tío, Víctor Mones Coro.

         Soy Nelly Carriedo Mones (sobrina), trabajo en una tienda de productos naturales de aloe vera
en la localidad de Costa Teguise, Lanzarote, Islas Canarias, España. Mi educación es católica, mi tío Víctor
vive lejos, pero él me hace sentir que está cerca. Puede pasar tiempo sin vernos, pero cuando lo
hacemos sus abrazos son fuertes, sinceros y cariñosos, sientes alivio y calma.

        Nuestra familia es unida, humilde y trabajadora, nos queremos mucho, cada miembro familiar
es muy importante. Mi última vivencia con él fue la muerte de su padre (mi abuelo). ¡Son personas
importantes porque hacen que la familia permanezca unida! Después del entierro viví una experiencia
maravillosa. Víctor y yo necesitábamos buscar paz en medio de tanta tristeza y fuimos caminando 40 Km
para ver nuestra virgen de Covadonga, situada en un santuario en Asturias, España. Subimos en silencio,
pero no teníamos necesidad de decirnos nada porque estábamos juntos, unidos por un mismo motivo.
Es un hombre tranquilo y muy cercano, jamás notas distancia, nunca deja de lado un momento con los
suyos por trabajo o atender el teléfono.

         Para mí es muy importante, deseo ver a Víctor feliz. He sido madre y sé lo que él siente, él está
arrepentido de dónde ha llegado todo esto, le gustaría echar tiempo atrás, compartir más con su familia,
mis hermanos, mis padres y su mamá (mi abuela) y poder encender una vela a su padre, enterrado en su
tierra natal.

         Yo me siento hundida en una tristeza inmensa, con nudos en la garganta y nervios en el
estómago que me hacen cada día imposible de no llorar cuando me encuentro sola, de saber que está
ahí solo, sin nosotros, una persona tan querida, cada día se me hace una agonía, el pensar que no lo
volveré a ver.

        Solo deseo que se cumpla mi sueño y poder sentir ese abrazo de nuevo y comer esa tortilla de
patatas que es una tradición familiar. Le agradezco inmensamente que lea esta carta y que tome en
consideración su contenido y pido clemencia imponiendo la sentencia a Víctor. Mi mayor satisfacción
seria antes de que los anos hagan su justicia él pueda ver a su mamá (mi abuela) viva.

                                                                                   Respectfully submitted,
LETTER 5
                                                                      December 6th, 2019
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                          Re: United States v. Victor Mones Coro
                              19 Cr. 144 (AKH)


Dear Judge Hellerstein:

My name is Eric Castillo, I am married with two small children and have lived in South Florida
my entire life. I am the Vice President of Sales at D'Onofrio Yachts and I have been an avid
boater for more than thirty year. I started my career in the boating world when I was 15 years
old working on the docks in a marina. From there I worked my way up and went to school to
become a captain. I was a captain of a private vessel for more than ten years before I started
selling and managing boats. This is how I first met Victor, we both have a passion for the ocean
and very similar interests.

Being from South Florida as it is a transient state and it is hard to trust people; I tend to keep my
inner circle small. But seeing Victor's way of being appreciative, polite, respectful, kindhearted
and strong family values made our friendship bond instantly and that bond has grown stronger
over the past 10 years. He is truly a stand-up guy, full of love and morals, I have the upmost
respect for him. I generally call him once a week for advice on family, business and everyday
life.

In 2016 I did a charity event to help families in need at St. Peter and Paul Church in Miami, Fl. I
knew I could count on Victor as he is always the first to help with children in need. He brought
toys and gave a very generous donation. Victor also always did a big toy drive for the kids in his
community. He literally pours his heart and soul into it. A few years ago, I heard about a family
in need and without hesitation Victor was the first one to bring supplies and write a check to help
those in need.

Victor is a kindhearted person and has been extremely influential in my life as I count on his
advice all the time. I ask you to please allow my good friend to come back to his family, friends
and community as he has so much love to give. Whenever life gets difficult, he always
encourages others. Those words coming from Victor meant the world to me and his friends.
Judge Hellerstein, once again I ask that you please have some leniency on a man who wears his
heart on his sleeve and always puts others first.

Respectfully submitted,
Eric Castillo
LETTER 6
 [Certified Translation]                                                                  3/20/20




                                                                                      December 16, 2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312



                                 Re: United States v. Victor Mones Coro
                                            19 Cr. 144 (AKH)

Dear Judge Hellerstein:

My name is Noemi Corporan Cedeño, I am the manager of a fixed base operator ("FBO") which provides
services at the San Juan International Airport in Puerto Rico. I graduated in Business Administration and
started working at a company called Servair, based in La Romana, Dominican Republic, where I stayed
for a period of 11 years, (from 1996 to 2002). In Servair we offered services for private airplanes
including fuel, hangar and all the services that an airplane or the crew need during its stay at our
operator. Victor was the Captain of a Challenger 601-3R aircraft and I met him at Servair because he
always used our FBO services. When he was working for Mr. Klaus Meyer, he was the pilot of his plane.
Mr. Meyer had a house in Casa de Campo, La Romana. Victor always used our fuel services and over the
years we became friends. I have known Victor Mones Coro for 23 years and over the years we have
developed not only a working relationship but also a great friendship.

Víctor has always performed as an excellent professional, dedicated to his work, detail oriented,
punctual, responsible and always willing to help make sure that the flight departed on time and without
problems, always concerned about his clients and the staff who worked in our company.

One of the qualities I have always admired in Victor has been his loyalty to the those of us who have
worked with him. After 2002, I changed companies several times, ultimately moving to a company based
in Puerto Rico. Victor was one of the customers who, being loyal to us, continued using the services of
the companies I moved to.

I can confirm that during all those years of service I have been in direct contact with him and at the
service of general aviation, I have known Victor to have been a highly skilled professional and a special
human being, always attentive to the needs of the people who worked around him, he treated everyone
equally no matter what position the person held.
Victor is an upright man who cares about others. His generosity became evident in 2017 on a large scale,
when thanks to his initiative and effort the great miracle was achieved that gave gifts and lots of
happiness to the children of Puerto Rico, after the devastating passage of Hurricane Maria, I describe
this for the court but for me it was not a surprise because knowing the human worth and the great heart
that Victor has, you could not expect anything less from him.

I don't know the facts and details of Victor's case, but I very much appreciate the time your Honor
spends reading these lines that I write here from my heart and my experience. Victor has always been a
good man, with good-hearted behavior. I ask that your Honor exercise fairness and mercy when you
impose his sentence.

                                                        Respectfully,

                                                        /s/

                                                        Noemi Corporan Cedeño
                                                                         16 de Diciembre del 2019
 Honorable Alvin K. Hellerstein
 United States District Court
 Southern District of New York
 United States Courthouse
 500 Pearl St.
 New York, New York 10007-1312


                                Re: United States v. Victor Mones Coro
                                            19 Cr. 144 (AKH)

Apreciado Judge Hellerstein:

Mi Nombre es Noemí Corporan Cedeño, soy la gerente de un operador con base fija, un “FBO” que
ofrece servicios en el Aeropuerto Internacional de San Juan de Puerto Rico. Me gradué en
Administración de empresas y comencé a trabajar en una empresa llamada Servair con sede en La
Romana, Republica Dominicana en donde permanecí por un periodo de 11 años, (desde 1996 hasta el
2002). En Servair ofrecemos servicios para aviones privados incluyendo combustible, hangar, y
todos los servicios que necesita el avión o la tripulación durante su estadía en nuestro operador.
Victor Mones era el Capitán de una aeronave Challenger 601-3R y lo conocí en Servair porque el
siempre utilizaba nuestros servicios de FBO cuando el trabajaba para el Sr. Klaus Meyer el piloteaba
su avión. El Sr. Meyer poseía una casa en Casa de Campo, La Romana. Victor siempre usaba
nuestros servicios de combustible y a través de los años nos hicimos amigos. Yo he conocido a
Victor Mones Coro por 23 años y desarrollamos a través de los anos una relación no solo laboral sino
también una gran amistad.

Victor siempre se desempeñó como un excelente profesional, dedicado a su trabajo, detallista,
puntual, responsable y siempre dispuesto a ayudar a asegurarse de que el vuelo saliese a tiempo y sin
inconvenientes; siempre preocupado por sus clientes y por el personal que laboraba en nuestra
empresa.

Una de las cualidades que siempre he admirado en Víctor ha sido su lealtad a las personas que hemos
trabajado con él. Después del año 2002, me cambié de compañía en varias ocasiones, finalmente
cambiándome a una empresa con sede en Puerto Rico. Víctor fue uno de los clientes que, siendo fiel
a nosotros, siguió usando los servicios de las empresas a las cuales me cambiaba.

Puedo ratificar que durante todos esos años de servicio en lo que he estado en contacto directo con él
y al servicio de la aviación general he observado que Víctor ha sido un profesional altamente
capacitado y un ser humano especial, siempre atento a las necesidades de las personas que laboraban
a su alrededor, él trataba a todos por igual sin importar que posición desempeñaba la persona.

Víctor es un hombre íntegro que se preocupa por los demás. Su generosidad se hizo manifiesta en el
año 2017 a gran escala, cuando gracias a su iniciativa y esfuerzo se logró el gran milagro que otorgó
regalos y mucha felicidad a los niños de Puerto Rico, después del desbastador paso del huracán
María, esto lo describo aquí para el tribunal, pero para mí no fue una sorpresa ya que conociendo el
valor humano y el gran corazón que Victor posee, no se podía esperar menos de él.
Desconozco los hechos y detalles del caso de Víctor, pero agradezco mucho el ·tiempo dedicado por
su Señoría a leer estas líneas que de corazón y de mi experiencia escribo aquí. Víctor siempre ha sido
un buen hombre, con una conducta de buen corazón. Le pido a su Señoría que ejerza justicia y
clemencia a la hora de emitir su sentencia.




                                                                  samente




                                                   Noemí Corporan Cedeño
LETTER 7
                              GEORGE DIAZ
                                                                        March 3, 2020
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York. New York 10007-1312


                          Re: United States v. Victor Mones Coro
                              19 Cr. 144 (AKH)


Dear Judge Hellerstein:

My name is George Diaz. I have worked in the aviation business for over 45 years. I am a certified
flight engineer. I have worked a range of jobs including co-owning my own FAA repair station
with my wife of over 40 years. Over the span of my career, I have also worked for several airlines
and aircraft manufacturers.


Today I respectfully write to you on behalf and in support of my friend, Victor Mones Coro. I
began working for Victor as a contractor 5 years ago. It didn't take long before I realized that
Victor is a good man with family values and that's where our friendship began. My wife, Diana
Raquel Diaz, who is the Director of Mater Gardens Academy Pre-kinder program in Miami
Gardens, Florida, has also come to know Victor and his family. Victor’s caring for his own family
extends to his work family. Diana and I, who have been married for 40 years, have three beautiful
daughters, one of whom is a former prosecutor, and four grandkids. For the holidays, Victor has
sent my grandkids Christmas presents. As new grandparents, my wife and I love to spoil our
grandkids by taking them to Disney World. Victor always made sure that I had plenty of time to
take off to be with my family and encouraged me to spend time with my grandkids.


As far as work, Victor always respected and heard what I had to say. The aircraft safety was his
highest priority. He always had time for aircraft briefings and liked to be kept up to date with status
details. Victor treated his employees, and myself, as family and showed genuine interest in what
was going on in my life. He is very positive and cares about the community as well. When Puerto
Rico was hit by Hurricane Maria in 2017, he was involved and organized a donation campaign to
have toys and relief aid sent to Puerto Rico. He encouraged all employees, friends, and family to
help the hurricane victims.
Working with Victor has been a real pleasure, but his friendship has been an honor and a
privilege. I am proud to call Victor my friend. In the world we live in today, genuine people like
Victor are hard to find. My hopes in writing to you today is that you will show Victor mercy and
allow him to come home to his family. Thank you for your time and consideration.
LETTER 8
 [Certified Translation]                                                                       3/20/20




                                                                                           December 9, 2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312

                                   Re: United States v. Victor Mones Coro
                                              19 Cr. 144 (AKH)

Dear Judge Hellerstein:

         My name is Luis Alberto Garcia Boidi, I am a Venezuelan, residing legally in Boca Raton, FL. I am
a Civil Engineer by profession and 66 years of age. Currently, I am retired after a successful business
career in Venezuela where in the private sector I was an entrepreneur who built many residential units
for 33 years.

        When I retired, I came with my family in 2015 to reside in the United States, because we have a
son who is a citizen and lives in Miami. I had the opportunity to meet Victor Mones's wife in the Yoga
that we practiced together and, by affinity, she invited us to her house to participate in family
gatherings. There I met Victor Mones, her husband, whom from the very start I liked as a person.

        I must indicate to you, Your Honor, that I consider myself to be a very strict person and to a
certain degree not very accustomed to getting involved with people I do not feel esteem for. I really felt
very good with Victor and his family. Victor is a friendly person, very generous with his friends and he
has a beautiful family with whom he shares a lot of affinity.

        During the many years as director of the companies I led, I always tried to surround myself with
honest qualified men and women, and I always had the ability to judge correctly the character of the
persons that I included in my work teams, which I did with great accuracy, selecting people who met
that profile I was looking for.

         I must tell you that I feel esteem for Victor Mones, because I believe he is a solid person with a
lot of principles, with a beautiful family relationship and as far as I am concerned, as a friend of his, it is
hard to accept the difficult situation that he is in at this time, because as I told you before, judging the
character of Victor Mones, I believe that he is an honest person at heart and must feel great remorse for
his disregard in complying with the law.
        Your Honor, I appreciate the time that you spend reading my letter. I beg of you that you use
the greatest leniency possible in imposing sentence on Victor Mones. I would appreciate your mercy,
and even though I understand that Victor deserves punishment for breaking the law, I am sure that he is
a person who has learned from his mistakes.

                                                       Respectfully,

                                                       /s/

                                                       Luis Alberto Garcia Boidi
                                                                               December 9, 2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                         Asunto: United States v. Victor Mones Coro
                                 19 Cr. 144 (AKH)

Estimado Juez Hellerstein:

       Mi nombre es Luis Alberto Garcia Boidi, soy Venezolano, residenciado legalmente en
Boca Raton, FL, mi profesi6n es lngeniero Civil y tengo 66 afios. Actualmente estoy retirado
despues de una exitosa carrera empresarial en Venezuela donde en forma privada fui un
empresario que construi muchas viviendas durante 33 afios.

        Cuando me retire, vine con mi familia en 2015 a residir en los Estados Unidos, ya que
tenemos un hijo que es ciudadano y vive en Miami. Tuve la oportunidad de conocer la esposa de
Victor Mones en el Yoga ya que practicabamos juntas y por afinidad, esta nos invit6 a su casa a
participar en sus reuniones familiares. Alli conoci a Victor Mones, su esposo, quien desde el
primer momento me gusto coma persona.

       Debo indicarle senor Juez que me considero una persona muy estricta y en cierta forma
poca dada a involucrarme con personas que no estimo. Realmente me senti muy bien con Victor
y su familia. Victor es una persona amable, muy generosa con sus amigos y que tiene una bella
familia con quien comparte con mucha afinidad.

        Durante los muchos afios al frente de las empresas que dirigi, siempre busque rodearme
de hombres y mujeres honestas y con capacidad, y siempre tuve la habilidad de juzgar
correctamente el caracter de las personas que incluia en mis equipos de trabajo, lo cual hacia con
mucho acierto, eligiendo personas que respondian a este perfil buscado.

        Debo decirle que aprecio a Victor Mones, porque creo que es una persona entera con
muchos principios, con una bella relaci6n familiar y para mi, como un amigo, me cuesta aceptar
la dificil situaci6n en que se encuentra en estos momentos, porque como le indique
anteriormente, juzgando el caracter de Victor Mones, creo que es una persona honesta y debe
encontrarse muy arrepentido de sus descuidos al cumplimiento de las leyes.

       Agradezco sefior Juez al tiempo dedicado a la lectura de mi carta. Le ruego que tenga la
mayor clemencia posible imponiendo su sentencia a Victor Mones, apreciaria su indulgencia, y
aun cuando entiendo que Victor merece un castigo por incumplimiento de la ley, estoy seguro de
que es una persona que ha aprendido de sus errores.
LETTER 9


                                                                              December 16, 2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                          Re: United States v. Victor Mones Coro
                              19 Cr. 144 (AKH)


Dear Judge Hellerstein,

My name is Eliza Jordan and I am the senior editor of Whitewall magazine—a contemporary art
publication based in New York City. I’m writing to you in support of Victor Mones Coro, who is
the father of one of my best friends, Estefania Mones. I first met Estefania in 2010, when we
were both sophomores at Flagler College in St. Augustine, Florida and members of SIFE—
Students In Free Enterprise, a community service organization at school. I’ve come to learn that
Estefania’s love and optimism, her understanding of hard work and honesty, and more
importantly, her morals, ethics, and values, have come from her father and mother, Victor and
Radmil (or Milly, as we know her).

Truthfully, I grew up in a home not full of great love or unshakable support. I had it tough—with
my mom in prison for a DUI manslaughter and my dad addicted to pain medication, both mostly
absent from a lot of my most memorable moments. I most admired the few of my friends who
had supportive parents. I admired their unconditional love for each other—their unbreakable
bond. One of those bonds that always comes to mind is the one Estefania shares with Victor and
Milly.

Before I ever even met her parents, Estefania referenced them as being the primary reason she is
the person she is today. When I finally met Estefania’s parents in Florida, all of the puzzle
pieces seemed to come together. Her parents were welcoming and warm, smart and kind, and
they invited my boyfriend and I to spend Estefania’s birthday with their family. Estefania carries
all of her parents’ greatest traits—altruistic, trustworthy, respectful, and above all, kind.

Later that year, we traveled to the Dominican Republic to witness the marriage of Estefania and
her husband, Ryan. Every day I spent with Victor and Milly on that trip I learned something
new—usually about character. Victor welcomed everyone from all walks of life, was constantly
engaged in meaningful conversation, and never let anyone feel left out, let down, or unloved.
Each time I had a meal, a conversation, a cocktail, or a casual afternoon with the Mones family,
Victor asked about my day, my future goals, my life. He held the door open, he looked me in the
eyes when we spoke, he shook my hand, he made me and those around me feel more than
welcome to be themselves and to be happy in exactly where they were. Victor always made me



feel seen and heard, and somehow, with the Mones family around him, loved as an individual
who was somehow a part of their family.

Recently, Estefania has been traveling to New York and it has been more than a joy to see her
here. It hasn't~ however, been particularly joyous visits. We have spent long nights in private
discussing what is currently happening to her father- a man I could never have imagined
committing a crime of any kind. Coming from a place of understanding such a circumstance, my
heart immediately sunk when I heard of Victor being held behind bars. Each time I have seen
Estefania since Victor's incarceration, she has held my hands and told me that her father, a man
she admires and looks up to for strength and love, is looking to her for help with tears in bis eyes.
He is in a place of desperation and at a tough crossroad. If there is anything that I can say to do
Victor Mones Cora's character justice, it is that he has tried, for as long as I've known him and
longer, provided a safe, happy, and loving environment for his family and others. I hope that by
reading this testament you can, see Victor in a broader light than just his case. It breaks my heart
to see the Mones family in shambles.

Judge Hellerstein, I thank you for your time while reading this. I thank you for your service, as a
judge in our nation who must foresee a greater good in situations like this and weigh heavy
circumstances. I urge you to contact me if for whatever reason you have any further questions
related to this letter, as I would be more than happy to elaborate on any of my aforementioned
statements or others.


Sincerely,
E liza Jordan


uy
LETTER 10
 [Certified Translation]                                                            3/24/20



                                                                               December/12/2019
Honorable Alvin Hellerstein,
United States District of New York
United States Courthouse 500 Pearl St.
New York, New York 10007-1312

                              Re: United States v. Victor Mones Coro
                                  19 Cr. 144 (AKH)

Dear Judge Hellerstein:

My name is Cesar Larez, I am Venezuelan, my wife's name is Gabriela Rivera and we have three
children. My family and I are residents of the United States. We have lived in Weston for eleven
years. I have been a Commercial Pilot since 1992, my first job was at the INAVI (National Housing
Institute, a governmental entity in Caracas, Venezuela) where I served as co-pilot of a King 90
plane for about a year and a half. Then I started working at Aerocentro de Servicios (located in La
Carlota, Caracas, Venezuela) where I met my wife. I worked there as a co-pilot for 5 years. Later I
worked as a captain of a Turbo Commander and as a co-pilot of a Citation II for Caroni Bank (a
bank entity located in Caracas, Venezuela).

I met Victor Mones in 1993; he was part of a group of friends where we were all pilots. Most of
this group worked for airplane owners that were based at La Carlota, which was the private
airport of Caracas, Venezuela (and was for many years). Victor worked for the owner of the
Pharmaceutical Industry: Meyer Laboratories (Mr. Klaus Meyer). He owned a King 90 plane that
he would later trade for a Citation II, then a Lear 45 and finally a Challenger 601. For all those
years we maintained a close relationship not only at work but also with our family. My wife
Gabriela was pregnant with our first child at the same time that Victor's wife was pregnant with
their second daughter, Lorein. We watched our children grow up together. Victor was already
recognized by that time as a very professional pilot, very hardworking and demanding of himself.
Among the group of friends, he was very respected and esteemed. I believe that Victor is an
excellent father, professional and friend.

In 2005, I started working with Victor as a substitute co-pilot of the Challenger (Victor was the
Captain and Chief Pilot, and he continued to work with Mr. Meyer); I did it for about 1 year. He
had not changed, to the contrary, he had improved as a professional and as a person; he
continued to be very strict in his work, making sure that everything in the operation was perfect,
from the smallest detail, that the schedule established for the departure and arrival of the
private flight was kept, that the work of the flight attendant was done to perfection. However, in
spite of being so strict and detail-oriented, his treatment of those of us who dealt with him was
always cordial, he always found a pleasant way to say things, he likes to teach and I learned a lot
from him, from his professionalism and responsibility, from his experience, which he shared
without selfishness. I remember that once I had the opportunity to speak with Mr. Meyer. I had
gone to pick up a check at his company and he had me come into his office and told me how
much he esteemed Victor, how he considered him like a son. He told me how important his
planes were to him and how he had complete confidence in Victor.

After Mr. Meyer's death in 2011, Victor started his own charter company (American Charter
Services), which I know he started from the ground up, first in a small office with very few
employees and then it gradually grew. He had a dream of achieving a 135 certificate (this is a
certificate in which the operator must meet a series of FAA requirements in areas such as flight
operations, maintenance and training). This is a very difficult certificate to obtain and it requires
many years of dedication. And he obtained it, which is not surprising, because people like Victor
are those who by their perseverance, responsibility and working ability always achieve the
objectives they set.

I have been Victor’s friend for more than 25 years; I have known him from his beginnings as a co-
pilot at La Carlota (in Caracas, Venezuela). I have witnessed, as a friend, his multiple
achievements and promotions through the years. When he was very young, he was in charge of
the purchase and sale of Mr. Meyer's airplanes as well as their maintenance. He was always fair
and honest in these procedures. He remained at one job for more than 22 years, which in this
field is not common. He made the transfer of Mr. Meyer's plane from Venezuela to Boca Raton,
Fl. He introduced him to a new market, making everything work out well. Then he started his
own company alone, from the ground up, in a foreign country. It grew and progressed through
the years. Victor is recognized in the private aviation industry both in Venezuela and in the
United States as an extremely hardworking, honest and responsible person.

This situation has affected not only Victor, his family and friends but has brought down a
company that took him many years of effort, dedication and work. The emotional and personal
damage from seeing the collapse of something that has taken so much effort to build, must not
be easy. I consider Victor an excellent friend and professional.

I thank you, Judge, for reading my letter and I respectfully ask you to take these lines into
consideration when you issue his sentence.

                                                             Respectfully:
                                                             /s/
                                                             Cesar Larez
                                                                             Diciembre/12/2019
Honorable Alvin K. Hellerstein,
United States District Court
Southern District of New York
500 Pearl St.
New York, New York 10007-1312

                              Asunto: United States v. Victor Mones Coro
                                      19 Cr. 144 (AKH)

Estimado Judge Hellerstein:

Mi nombre es Cesar Larez, soy venezolano,mi esposa se llama Gabriela Rivera y tenemos tres
hijos; mi familia y yo somos residentes de los Estados Unidos. Vivimos en Weston, Florida desde
hace once anos. Soy Piloto Comercial desde el ano 1992, mi primer trabajo fue en el INAVI (
instituto Nacional de la vivienda, una entidad gubernamental en Caracas, Venezuela ) en donde
me desempene como copiloto de un avion King 90 por un ano y medio aproximadamente; luego
comence a trabajar en Aerocentro de Servicios ( ubicado en la Carlota, Caracas. Venezuela) y en
donde conoci a mi esposa; alli trabaje como copiloto por 5 anos, posteriormente labore como
capitan de un Turbo Comander y como copiloto de un Citation II para el Banco Caroni ( entidad
bancaria ubicada en Caracas, Venezuela ).

Yo conoci a Victor Mones en el ano 1993, el formaba parte de un grupo de amigos en donde
todos eramos pilotos, la mayoria de este grupo trabajaba para duenos de aviones que estaban
basados en la Carlota que era el aeropuerto privado de Caracas, Venezuela ( y lo fue por muchos
anos ). Victor trabajaba para el dueno de la Industria Farmaceutica: Laboratorios Meyer (el SR.
Klaus Meyer); el poseia un avion King 90 que luego cambiaria por un Citation II, luego pasaria a
un Lear 45 y por ultimo a un Challenger 601. Por todos esos anos mantuvimos una estrecha
relacion no solo laboral sino tambien familiar, mi esposa Gabriela estaba embarazada de nuestro
primer hijo al mismo tiempo que la esposa de Victor estaba embarazada de su segunda hija
Lorein; vimos crecer a nuestros hijos juntos. Victor ya era reconocido para esa epoca como un
piloto con mucho profesionalismo, muy trabajador y exigente consigo mismo, entre el grupo de
amigos era muy respetado y apreciado. Yo creo que Victor es un excelente padre, profesional y
amigo.

En el ano 2005 comence a trabajar con Victor como copiloto suplente del Challenger ( Victor era
Capitan y Jefe de Pilotos, continuaba trabajando con el Sr. Meyer ), lo hice por aproximadamnete
1 ano. El no habia cambiado, por el contrario habia mejorado como profesional y como persona;
seguia siendo muy estricto en el trabajo, se aseguraba de que todo en la operación estuviese
perfecto, desde el mas minimo detalle,de que se cumpliese el horario establecido para la salida y
la llegada del vuelo privado, de que el trabajo de la aeromoza fuese cumplido a cabalidad;pero a
pesar de ser tan estricto y detallista su trato para con los que tratabamos con el siempre fue
cordial, siempre encontraba una manera agradable para decir las cosas, a el le gusta ensenar y
yo aprendi mucho de el;de su profesionalismo y responsabilidad, de su experiencia, la que
compartia sin egoismo. Recuerdo que una vez tuve la oportunidad de hablar con el Sr. Meyer; yo
habia ido a buscar un cheque en su empresa y el me hizo pasar a su oficina y me hablo de lo
mucho que el estimaba a Victor, como el lo consideraba como a un hijo; me hablo de lo
importante que eran para el sus aviones y como sentia una total confianza en Victor.

Posterior a la muerte del Sr. Meyer en el ano 2011, Victor comenzo con su empresa Charter (
American Charter Services ), la cual se que inicio desde sus bases, primero en una oficina
pequena con muy pocos empleados y posteriormente, poco a poco, fue creciendo. el tenia
como un sueno lograr el certificado 135 (este un certificado en el que el operador debe de
cumplir con una serie de requisitos de la FAA en areas tales como operaciones de vuelos,
mantenimiento y capacitacion). Este es un certificado muy dificil de obtener y para lo que se
requieren muchos anos de dedicacion. y el lo obtuvo; lo cual no es de extranar porque personas
como Victor son de aquellas que por su constancia, responsabilidad y capacidad para trabajar
siempre obtienen los objetivos propuestos.

Yo he sido amigo de Victor por mas de 25 anos , lo conozco desde sus inicios como copiloto en la
Carlota ( en Caracas, Venezuela), he sido testigo como un amigo, de sus multiples logros y
ascensos a traves de los anos; el se encargaba de la compra y venta de los aviones del Sr. Meyer
cuando era muy joven asi como tambien del mantenimiento de los mismos, siempre fue justo y
honesto en estos procedimientos; permanecio en un solo trabajo por mas de 22 anos, lo que en
este medio no es comun. Realizo el traslado del avion del Sr Meyer desde Venezuela hacia Boca
Raton, Fl . Lo introdujo en un nuevo mercado, logrando que todo saliera bien.Luego comenzo su
propia empresa solo, desde las bases; en un pais extranjero, esta crecio y progreso a traves de
los anos. Victor es reconocido en la industria de la aviacion privada tanto en Venezuela como en
los Estados Unidos por ser una persona extremadamente trabajadora, honesta y responsable.

Esta situacion ha afectado no solo a Victor, a su familia y amigos sino que ha derrunbado una
empresa que le costo a el muchos anos de esfuerzo, dedicacion y trabajo. El dano moral y el
personal al ver como se derrumba algo que ha costado tanto esfuerzo construir, no debe de ser
nada facil . Yo considero a Victor un excelente amigo y prosesional.

Le agradezco Sr. Juez que lea mi carta y le pido con respeto tome estas lineas en consideracion a
la hora de emitir su sentencia.


                                                                        Respetuosamente:




                                                                            Cesar Larez
LETTER 11
 [Certified Translation]                                                                        3/20/20
                                                                                                     ..:tv,1,,;14r)V
                                                                                           D.ANIEL TOMLINSON
                                                                                           cmrrme:oTRANSu.roR
                                                                                         AD~ll lflSTRATIV[ OJlfllCEOI'
                                                                                         Tim UNrt'.l!OSr.\T6S COUR'IB


                                    A.RQUJDlO CESIS DE C ARA CAS
                               PARROQUTA N VESTRA S ENORA DE L /\ P AZ
                                     Calle 2 con Transversal 20, Montalban I, Caracris
                                     Apar1ado postal 29127, Caracas· I020, Venezuela
                                        .     Telefo110: (+S.8 212;4424360
                                                   - R IF: J-30922743-2

                                                                                     Caracas, December 12, 2019
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 1007-1312

                                   Re: United States v. Victor Mones
                                       Coro 19 Court. 144 (AKH)

Honorable Judge Hellerstein:

In our church there is a public assistance project, which feeds approximately 200 people among them
children, young people, adults and the elderly, some living on the street. This work is made possible by
the continuous collaboration of parishioners and people of goodwill, who in addition to food, also
donate clothes in good condition that are distributed on Saturdays to these people and anyone else who
needs it. The church has several apostolic groups such as: The Legion of Mary, Charismatic Renewal,
Catechists, among others.

This letter certifies that Victor Mones and his family were parishioners of this Church for a period of
approximately 8 years, this being during the time they lived in the community near this local church. Mr.
Victor Mones and his family are Catholics and follow the parameters of that religion, and attended
religious services on Sundays.

For approximately two years (2016-2018) and before the current year (2019), due to the precarious
situation in our country, Victor Mones and his wife Radmil Mones with the collaboration of her mother
(Maria Teresa de Malaver) collaborated by sending supplies from the USA. These supplies consisted of
clothes and shoes. Likewise, food and personal hygiene products, which helped for the work that this
church does.

Without further comments, best regards, and giving the Blessing in the name of the Father, the Son and
the Holy Spirit.
                                       Sincerely,
                                         /s/
                                         Father Marcos Linares
                                         Parish
                              ARQUIOI6CESIS DE CARACAS
                         P ARROQUIA N UESTRA SENORA DE LA PAZ
                                  Calle 2 con Transversal 20, Montalban 1, Caracas
                                  Apartado postal 29127, Caracas·1020, Vcnc7ucla
                                     ·      Tele[orio: (+~8 2 I2J 442 4360
                                                  RIF: J-30922743-2

                                                                       Caracas, 12 de diciembre de 2019
   I Jonorable Alvin K.
  Hcllerstein United States
  District Court Southern
  Dislrict of New York United
  States Courthouse
  500 Pearl St.
. New York, New York 10007-1312
 I


                                  Re: Un ited States v. Victor Mones
                                       Coro 19 Cr. 144 (AKH)
 Honorable Judge Hellerstein:
                                                         -              .
En nucstra iglesia se lleva a cabo una obra social, que da de comer aproximadamente a 200
personas entre ellos encontramos ninos, j6vcnes, adultos y ancianos, algunos en condici6n
de calle. Obra que se hace posible con la colaboraci6n continua de los fcligrcses y personas
de buena voluntad, que ademas de los alimentos, tambien donan ropa en bu\.!n estado quc sc
                                                                1
reparte los dfas sabados a estas y cualquier otra persona que 10 neccsite. La iglcsia cuenta
~on varios grupos de apostolado como son: Legion de Marfa. Renovaci6n Carismatica,
Catcquislas, entre otros.

Esta carta certifica que Victor Mones y su familia fueron fel igreses de esta Iglesia por un
periodo de aproximadamente 8 afios, esto fue durante el tiempo en ·cl que vivieron en la
comunidad cercana a esta depcndencia. El sefiol'!(Victor Mones y su,familia son cat61icos y
siguen los parametros de dicha religion, acudian. a los servicios religiosos efectuados los
Domingos.

Durante 2 aiios aproximadamente (2016-2018) y con antcrioridad al ano en curso (2019),
debido a la precaria situaci6n de nuestro pais, Victor Mones y s,u esposa Radmil Mones con
la colaboraci6n de la madre de esta (Marfa Teresa de Malaver) colaboraron con cnvio de
suministros desde USA: estos suministros consistian en ropa y zapatos. Asi como tambien
comida y productos de higiene personal. Que ayudaron para la obra que rea liza esla iglesia.

Sin mas a que hacer referencia se despide, dandolcs I~ Bcndici6n en cl nombre del Padre, el
Hijo y el Espiritu Santo.        ·                                         :1RA Sf:'.
                                       Atentamente,               ~v<:-'i:>       ...,o,e,
                                                                                           0
                                                                            0


                                                                            I
                                                                            0

                                            J

                                       P ro. Marcos tinares
                                             Parroco
LETTER 12
De~mber 18,2019

Honorable Alvin K. lieJlel'$tei1l
United States District Coun
Southern District of New York
United State$ Counbouse
500P<Ml St.
New Yorl<,New York 10007-1312




                              Re: United States v. Victor Mones Coro
                                        19 Cr. 144 (AKH)




Dear Judge J-lelterstein:

This letter is written oo be.half of iny dear friend and co!Jeague. Victor Mones Coro.

A brief summary of my professional background follows.. After receiving a BA degree in
aviation, J have been a professionaJ pilot for over 35 years, world11g io aYi1nior.i ma,,agement
roost of my career. for the ten years prior to my retirement, 1 co-founded and operated an
aviation insum.nce- brok.en1ge in ForL Lauderdale, Florida, which was scquired by a large nation.a]
company in 20 I8.

I have known Victor for over twenty years, first meeting him when the aircraft he managed and
flew was placed on the FAA part 135 charter et:rtificate of Relianoe Aviation in Fort Ulmlerdale.
while l was OiICetor of Operations there. Victor wa..~ always the cons.ummate professional pilot.
demonstrating the hjgbest level of pilot skill and proficiency. as well as the excellent cuswmer
service skills required when providing private aviation sel'Vice..,;.. He was highly respected and
admired by fellow crew members. support staff. aircraft owners and passengers. Vict0r ~vas
always focu~d on getting the job done in the -safest. most efficient and ac.commodativc manner
pO,sSiblc.

f wtts very proud of Victor wheo ·be $Utr1Cd bis owo &fr charter company. The lime and e1fol'l
required to UJldertake such a challenging endeavor keeps most people from even trying. Victor.
however. was passionate about suc.ceeding and spent countless hours navigating the complexiti~
of the certification process required by tlte Federal AviatioJ.l Adm.lllislrntion.. Earning this well
deserved. ach.ievement was truly the pinnacle of Victor's aviation career. Victor and I maintained
a stroog, ongoing business relationship as my fi.rrn pro,•ided io.$.un\o(,;c:- a.o.d risk management
services rt'.quired by Victor's new charter <.-ompaoy.
As Victor and I solidified our pror..,ional rclatiooship, a close personal friendshi p also
developed with Victor and hi$ fam ily, which rt -mains strong today. Having the pri,i lege of
watching Victor's daugj1ters grow up from young children 10 the wonderful, successful adults
they are today is a memory my wJfe and I will always cherish. Through years of personal
observation, I can assure you Viclor is one of the most loving and caring husbands and fathe~ I
have ever k1io wu. 1 have always known Victor to be ao honest. trusting. individual wbo would go
the e.11.tra mile to help bolh a friend or stranger in need.

Victor is a man of integrity, faith, and compassion. I h3ve no doobt that be is extremely
remorseful for aoy aod all wroogdoing committed. We all make miSl:lke.s in life, and I truly
believe Victor has leamtd from this miSlakc and will spend the rest of his life striving 10 always
do tile right thing . givin g his all to friends, family and the gttatcr community.

Thank you for your time. and I humbly ask you to consider leniency in se1,tc.ncing for Victor
1Vlonc:; Coro.




Respectfully submitted,

~~...,.-:::;;~-
Daniel Luody
LETTER 13
 [Certified Translation]                                                                    3/24/20




                                                                               Caracas, March 15, 2020

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312

                           Re: United States v. Victor Mones Coro
                               19 Cr. 144 (AKH)

Dear Judge Hellerstein:

         My name is Omagdys Teresita Malaver Espinoza, I am one of the two sisters of Radmil Mones
(wife of Victor Mones). I studied Graphic Design and Marketing and Advertising. Since 1995, my husband
(Alejandro Ortiz) and I have owned a bakery (Panadería Santa Ana, c.a.) on Margarita Island, Venezuela,
where we have been living for 25 years.

         I have known Victor Mones for thirty years, we met a year before he married my sister. When
they met in the town of Rio Chico, my sister had graduated as a General Practitioner and was completing
her pre-requisites to begin her Pediatric degree. From that moment on, even before he formally became
part of the family, his behavior was exemplary, loving and dedicated, as if he were a brother to us.

          I could list an infinite number of anecdotes, moments and circumstances in which throughout all
these years Victor has helped us unconditionally, but I will only share those that have been the most
difficult for me because I believe that it is in these moments that you can perceive the true nature of
people.

        When, after a long and painful agony, my father died of prostate cancer, Victor took charge of
the situation knowing that we were devastated and emotionally exhausted, making all the necessary
arrangements on our behalf so that my father could have the burial he deserved.

         A year later, my son (Santiago Ortiz) was diagnosed with Leukemia when he was only three
years old. Treatment for this disease was very expensive in a private clinic and very soon we found
ourselves in financial need that Victor helped us to solve, and that is how during the five years of that
terrible experience Victor supported us, not only financially but also emotionally. Santiago is now 17
years old and for the past four years Victor has also paid for the high cost of his education.
        From the very beginning, Victor has been watching over all of us, always willing to help and
collaborate, not only financially but also in spirit and emotionally, always showing and offering his
generous heart whenever we have needed him, whether it is me, my son or anyone in the family and its
surroundings because Victor has always been an exemplary man, looking after his family, my nieces, all
of us and has always been a tireless worker, responsible, dedicated, always positive, affectionate and
honest.

        Victor's generosity goes beyond the family, he has done public assistance work in several
countries and in various settings. If he sees a situation where he can help, he does so in a selfless way.
Victor Mones Coro has always been a man of integrity and generosity.

         For all the reasons I have stated above - and because I believe vehemently that Victor Mones
Coro is a man of integrity, a hard worker, responsible, generous and above all very kind and because, as I
said before, it is in difficult situations when you can really get to know the real man, and I have had the
opportunity to know the real Victor- I am turning to you on his behalf.

         I am grateful that you have read my letter and I ask you very respectfully, Your Honor, to try to
see in him the man I know and that I am trying to portray in these lines, to see the man of integrity who
has always helped his family and others; the tireless, responsible and affectionate worker dedicated to
his wife and daughters; the kind man who Victor Mones has always been.



                                                          Respectfully,

                                                          /s/

                                                          Omagdys Teresita Malaver Espinoza
                                                                    Caracas, 15 de Marzo de 2020

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                         Asunto: United States v. Víctor Mones Coro
                                 19 Cr. 144 (AKH)

Estimado Juez Hellerstein:

       Mi nombre es Omagdys Teresita Malaver Espinoza, soy una de las dos hermanas de
Radmil Mones (esposa de Víctor Mones), estudié Diseño Gráfico y Mercadeo y Publicidad;
desde 1995 mi esposo (Alejandro Ortiz) y yo somos dueños de una panadería (Panadería Santa
Ana, c.a.) en la Isla de Margarita, Venezuela, que es en donde residimos desde hace 25 años.

       Conozco a Víctor Mones desde hace 30 años, nos conocimos un año antes de que se casara
con mi hermana. Cuando se conocieron en el pueblo de Río Chico, mi hermana ya se habia
graduado de medico general y estaba completando los requisitos para comenzar sus estudios para
obtener su titulo de Pediatria. Desde ese momento, incluso antes de pasar a ser parte de la familia
formalmente, su comportamiento fue ejemplar, amoroso y dedicado, como si fuese un hermano
para nosotras.

       Podría enumerar infinidad de anécdotas, momentos y circunstancias en las que a lo largo
de todos estos años Víctor nos ha ayudado de manera incondicional pero solo voy a compartir
aquellas que han sido para mí las más difíciles porque creo que es en estos momentos en los que
uno puede percibir la verdadera naturaleza de las personas:

        Cuando, después de una larga y penosa agonía, mi papá murió víctima de un cáncer de
próstata Víctor Mones se hizo cargo de la situación sabiendo que estábamos devastadas y agotadas
emocionalmente, realizando en nuestro nombre todos los trámites pertinentes para que papá tuviera
el sepelio que merecía.

        Un año después, a mi hijo (Santiago Ortiz), le diagnosticaron Leucemia cuando apenas
tenía tres años, el tratamiento para esta enfermedad era muy costoso en una clínica privada y muy
pronto nos vimos en necesidades financieras que Víctor nos ayudó a resolver y fue así como
durante los cinco años que duró aquella terrible experiencia que Víctor nos apoyó, no solo en lo
financiero sino también en lo emocional. Santiago tiene ahora 17 años y desde hace cuatro años
Víctor ha pagado también por los elevados costos de su educación.

       Desde el primer momento Víctor ha estado pendiente de todos nosotros, siempre dispuesto
a ayudar y colaborar, no solo económicamente sino también anímica y emocionalmente, siempre
mostrando y ofreciendo su corazón generoso cada vez que le hemos necesitado, se tratase de mí,
de mi hijo o de cualquiera en la familia y su entorno porque Víctor siempre ha sido un hombre
ejemplar, velando por su familia, por mis sobrinas, por todos nosotros y ha sido siempre un
trabajador incansable, responsable, dedicado, siempre positivo, afectuoso y honesto.

        La generosidad de Víctor va más allá del ámbito familiar, él ha realizado obras sociales en
varios países y en diversos escenarios. Si él ve una situación en la que él pueda prestar su ayuda,
él lo hace en una forma desinteresada. Víctor Mones Coro siempre ha sido un hombre íntegro y
generoso.

       Por todas las razones que he expuesto anteriormente y porque creo fervientemente que
Víctor Mones Coro es un hombre íntegro, trabajador, responsable, generoso y sobre todo muy
bondadoso y porque, como ya dije anteriormente, es en las situaciones difíciles cuando realmente
se puede conocer al verdadero hombre, y yo he tenido la oportunidad de conocer al verdadero
Víctor Mones, es que pido por él.

        Agradezco que haya leído mi carta y le pido muy respetuosamente Sr Juez, trate de ver en
él al hombre que yo conozco y que intento retratar en estas líneas, que vea al hombre íntegro que
siempre ha ayudado a su familia y a los demás; al hombre trabajador incansable, responsable y
afectuoso dedicado a su esposa e hijas; al hombre bondadoso que siempre ha sido Víctor Mones.

                                              Respetuosamente,




                                              Omagdys Teresita Malaver Espinoza
LETTER 14
 [Certified Translation]                                                                   3/20/20




                                                                                       December 22, 2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312



                                 Re: United States v. Victor Mones Coro
                                            19 Cr. 144 (AKH)

Dear Judge Hellerstein:

I am sending this letter on behalf of and in support of Victor Mones Coro.

First of all, I would like to introduce myself. My name is Antonio Marmo, I am 58 years old, of
Venezuelan origin and I have been a naturalized citizen of the United States for three and a half years. I
am currently working in my own company, Mr Sleep US, LLC, based in Boca Raton, which is engaged in
the sale and service of medical equipment in the cardio-respiratory field. Previously, for approximately
15 years, I worked in important American companies involved in this area, and I became Regional
Manager for Latin America for these companies.

What is interesting and relevant to mention is that the possibility of being able to work in the United
States for these companies was due in great measure to the unconditional support that my family and I
received from Victor and his family in those first months of 2003 when I decided to emigrate with my
family to this country that opened its doors to us. We lived in Victor's house in Boca Raton for about
three months. You may wonder where I know Victor from; the answer, Your Honor, goes back more
than 25 years. I was a neighbor of his wife Radmil Malaver in Venezuela, and then our daughters studied
together beginning with the Day Care Center.

Judge Hellerstein, during all these years that I have been interacting with Victor, I have not known him
as anything other than a loving and accommodating father to his wife and daughters. And a person who
is totally generous and supportive of his friends. Always in an excellent mood and also always
determined to support and collaborate in whatever way necessary. Although in the commercial or
business aspect I do not have more information about his activities, but what I can tell you is that, from
a professional point of view, Victor was a pilot who was at the top of his achievement to be able to fly
planes with different features.
Judge Hellerstein, I do not know the details of this case, and I cannot explain to you why Victor
committed this mistake, but I believe that his acknowledgement and his plea of guilty to what he did in
front of Your Honor is a clear indication that he is willing to accept that he was wrong and that he is
willing to correct it and make amends.

Judge Hellerstein, it is very difficult to describe 25 years of friendship in a few paragraphs, but I would
like to thank you for taking the time to read what I have written here, and I ask you, with all due respect,
to consider with mercy the case of my good friend, Victor. Any reduction of the penalty, within the legal
terms, that you could agree with, I am sure would contribute not only to Victor, but would also have
favorable repercussions on his wife and daughters, who, together with him, are suffering the
consequences of his acts, of which I am sure he has already shown remorse.

                                                          Respectfully submitted,

                                                          /s/

                                                          Antonio Marmo
                                                                        December 22th, 2019
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312



                               Re: United States v. Victor Mones Coro
                                           19 Cr. 144 (AKH)


Dear Judge Hellerstein:


Estoy enviando esta carta en nombre y en apoyo a Victor Mones Coro.

En primer lugar, quisiera presentarme; mi nombre es Antonio Marmo, tengo 58 años, soy de
origen venezolano y nacionalizado como ciudadano de los Estados Unidos desde hace tres
años y medio. En la actualidad estoy trabajando en mi propia empresa Mr Sleep US, LLC,
con sede en Boca Raton, FL, la cual se dedica a venta y servicios de equipos médicos en el
área Cardio-Respiratoria. Previamente, durante aproximadamente 15 años, trabaje en
importantes compañías de los Estados Unidos relacionadas a este ramo, en los que llegue a
ser Gerente Regional para Latinoamérica para estas empresas.

Lo interesante y lo relevante de mencionarle esto, es que la posibilidad de poder estar trabajar
en los Estados Unidos para estas empresas, se debió en gran medida al respaldo
incondicional que mi familia y yo recibimos de Victor y su familia, en aquellos primeros
meses del año 2003 donde decidí emigrar con mi familia a este país que nos abrió sus puertas.
Fueron alrededor de 3 meses los que vivimos en casa de Victor en Boca Ratón. Usted se
preguntará de donde conozco a Victor; y la respuesta Sr. Juez se remonta a más de 25 años.
Yo era vecino de su esposa Radmil Malaver en Venezuela, y después nuestras hijas
estudiaron juntas desde la Guardería Infantil.

Sr. Juez Hellerstein, durante todos estos años que he tratado a Victor, no le he conocido otra
faceta que la de un Padre amoroso y complaciente con su esposa e hijas. Y un ser totalmente
desprendido y solidario con sus amistades. Siempre con un excelente humor y también
siempre decidido a apoyar y colaborar en lo que fuese necesario. Aunque en el aspecto
comercial o empresarial no tengo mayores datos de sus actividades; pero lo que si puedo
indicarle es, que, desde el punto de vista profesional, Victor era un piloto que se mantenía al
tope de preparación para poder volar aviones de características diferentes.

Sr. Juez Hellerstein, no sé de los pormenores de este caso, y no puedo explicarle porque
Victor cometió esta falla. Pero creo que el reconocer y declarase culpable de lo que hizo
ante su Señoría, es una clara indicación que está dispuesto aceptar que se equivocó y que está
dispuesto a corregir y enmendar.

Sr. Juez Hellerstein, es muy difícil poder describir 25 años de amistad en unos pocos párrafos;
pero quiero agradecerle el que haya tomado su tiempo en leer lo que aquí expreso, y le pido
con todo respeto; que considere con piedad el caso de mi compadre Victor. Cualquier
disminución de la pena; dentro de los términos legales, que usted pudiese acordar; estoy
seguro que contribuiría no solo con Victor, sino además repercutiría favorablemente en su
esposa e hijas, que, junto con él, están sufriendo las consecuencias de sus actos; de los cuales,
estoy seguro ya habrá mostrado arrepentimiento.




                                                       ANTONIO MARMO
LETTER 15
                                                                  March 3, 2020
 Honorable Alvin K. Hellerstein
 United States District Court
 Southern District of New York
 United States Courthouse
 500 Pearl St.
 New York, New York 10007-1312



                          Re: United States v. Victor Mones Coro
                             19 Cr. 144 (AKH)


Dear Judge Hellerstein:


        My name is Maria Alessandra Marmo and I am submitting this letter on behalf of,
and in support of, Victor Mones Coro, with whom my family and I have spent the better
part of 26 years, growing and sharing beautiful memories.

       Estefania Mones, Victor's older daughter, and I met in 1993, in Venezuela. We
went to the same pre-k and quickly became best friends. We did everything together. We
went to school together, dance classes, had sleepovers, and vacationed together. That's
when our families became friends and I met Victor. I clearly remember how loving,
funny, and thoughtful he was when I first met him. That never changed. I remember
Victor dressing up as Santa for the kids every Christmas Eve. I remember him making sure
we had enough snacks in Estefania's Princess Jasmine tent while we were "camping, in
her room. I remember his big, congratulatory hugs after our dance performances. I
remember thinking how cool it was Victor was a pilot and could fly planes! Most of my
fond childhood memories include Victor and his family.

       In 2000, Venezuela was rapidly changing, and Victor and his family moved to the
United States. That was very hard on everyone. But Victor always kept our family
friendship going. On January 11, 2003, my family and I moved to the United States and
have lived here ever since.

        Victor and his family never hesitated to open their home to my family when we
first moved. We lived in their house for almost three months! It sounds like a short amount
of time, but if you've had visitors at your home, Justice Hellerstein, you know it's no
easy task. No matter how much you love each other. But to Victor, there was no
hesitation, no question. My family needed help, and him and his family were there for
us. Victor was there to help me with my English, danced with me at my "quince” was at
my college graduation party, and recently danced with me again at Estefania's wedding. It
is safe to say that Victor and his family have been part of very key moments in my life.
 BA degrees in Communications (Advertising,) and Psychology from Florida State University,
 worked in production for companies such as Univision, and have managed to start a career 1n
 entertainment in Los Angeles. Something that would have been very difficult to do in Ven!lznela,
 Moving to the states has been the best thing_ to happen to my family and myse.lf, and a big part of
 making tl1at possible was thartks to Victor's willingness to help, kindness, compassion, and
 enonnons heart.

          Judge Hellersteln, l would IU<e to thank you for your time and co11sideration in reading 1his
 letter, and respectfully would like lo ask you for mercy whe11sentencing Victor. ll is extremely
 difficult lo contain in only a few parag!'l!Phs the love I feel towards Victor and his family. I am not
 well knowledgeable of the crime for which Victor ha~ pied guilty, but l do know be feels remorse
 of his wrong doings. I ca1motstress enough the great character of Victor Mones Coto, and know
 that by making himseifresponsible for bis past actions, he. is looking forward to doing and being
 benct. A lesser sentence will not only be of value to Victor, but to his loved ones. £specially bis
 wife, and two daughters, whose lives have also been impacted. Respectful,ly, I wish for nothing
 mote than for the Mones family, and my family, to create more wonderful memories together.
 Thank you again fol" y()ll1' time and mercy.



Respectfully submitted,

/M~ff~~
Mada Alessandra Marmo
LETTER 16
Honorable Alvin K. Hellerstein
United Stales District Court
Southern District of New York
United States Courthouse
soo Pearl St.
New York, New York 10007-1312



                          fie: United States v. Victo( Mones Coro
                          19 Cr. 144 (AKH)

Dear Judge Hellerstein:


I am submitting this letter on behalf of and in support of Mr. Victor Mones Coro.

My name is Alexander Martinez and I'm a Corrections Officer in New York Metropolitan Correctional
Center for th e past five years and a half. I'm also an Army combat veteran with two combat tours to Iraq
and one to Afghanistan. I will be retiring after 20 years of service from the Army National Guard by April
of 2020 as a Sergeant First Class. I've also attended La Guardia Community College where I earned my
associate.s degree in Criminal Justice.

At MCC NY, I am assigned to unit 7S that is the housing unit in which Mones have been incarcerated.
Mones arrived to the unit on July 2019. There is where I met him. At the beginning of my shift I
distribute the mail. Over time, Mones would receive a lot of self-development books ranging from
authors such as Tony Robins, Ryan Holiday, to the beloved Dalai Lama. We spoke about the context of
the books and carried out many conversations on how we have implemented those teachings In the past
and present.

From my time with Victor, I learned that he has a good and giving heart.

I also learned that Mones has a very strong support system through his immediate family. His wife
Radmil, and his daughters Estefania and Lorein Mones, visit him every week since he came to the
institution. He talks about them all the time and how the family is that much stronger than before. He
has shared many stories of their loving upbringing. They plan to continue living in Boca Raton, Florida.

In conclus1on, the reason for this letter is to provide a reference of character for Mr. Mones. During his
time here at MCC NY he has always been respectful, helps out in the up keeping of the unit and spends
most of his time read ing self-development boo~s in which he is strongly planning on reinforcing during
his time incarcerated, after release and with his family.

Thank you for your time to read this letter and I respectfully request to have mercy during sentencing.




                                                                                 Scanned by CamScanner
LETTER 17
 [Certified Translation]                                                               3/20/20



                                                                                               12/16/2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312

                                 Re: United States v. Victor Mones Coro
                                            19 Cr. 144 (AKH)



Dear Judge Hellerstein:

My name is Nancy Martinez, I am a physical education teacher and also the coordinator of the Dona Lilia
de Tovar Shelter Care Entity, located in the Valle del Espiritu Santo, Garcia Municipality, Margarita
Island, Venezuela.

This home has been in operation for 30 years. We are a public entity and the donations we receive each
month are not enough to cover the needs of the children we give shelter to.




                                                      -
We are a non-profit institution that shelters 21 children with ages that range from 2 to 15 years old. The
youngest of our children is                , who is 2 years old, after that the ages vary up to the two




-
oldest boys:                  who is 15 years old and                 who is 19, both being special needs
children.               diagnosis is handicapped vision impaired and a neurological disorder, while
        is compound epilepsy, behavior disorder and pronounced hemispheric dysphonia on the left side
of the body.

Our work has always been complex, but now, and due to the precarious condition that the country is
going through, it is even more difficult. For that reason, we place so much value on the help from
generous people, such as Victor Mones Coro and his family, provide us with.

Mr. Victor Mones and his family began their donations 3 years ago (starting in 2016). Said collaboration
consisted of products that are so valuable to us such as alcohol, cotton, gloves (very necessary to
perform the personal grooming of the older boys) and diapers. They also provide us with medicine for
fevers such as Ibuprofen for children and adults, bathing soap, shampoo, toothpaste, food (rice, grains,
pasta, eggs), etc. This help, as we understand, is paid for in the United States and transported to Caracas
and from there, Ms. Maria Teresa (the mother of Victor Mones’s wife) and her sisters (Omagdys Teresita
Malaver and Sharim Malaver) take care of providing the transportation from this country’s capital to our
facilities. As you can observe from my story, it is not a simple donation made through an institution, but
rather a donation made by a group of family members, who are only attempting to diminish our many
needs as far as possible.

We have been receiving said donations three times a year, up until last year; this year only once, but,
just the same, we appreciate it because we know that the person or persons who do this humanitarian
work do so with the best of intentions and to the best of their abilities.

I do not know Mr. Victor Mones personally, but I do by reference from his wife’s sisters. The idea of
providing this help was his and for that we are very grateful.

                                                                 Respectfully,

                                                                 /s/

                                                                 Nancy Martinez
                                                                                        16/12/2019

 Honornblc ,\h in K. I Jdlcrstein
 I nited S1atcs District Coun
 '°louthcm District llf e" York
 l lnit..:d States Courthou,~
 500 Pc.irl St
 , C\\ York. ""-:e," York 10007- I 112




                                       \ sunto: United ,;.;talcs , . V1ctor tonl!s
                                               _m:o 19 Cr 144 C \Kl I>



 I stinmdo luez I lcllcr,11.:m



 Mi nomb~ cs. '\tHlC) \tartine/ so) prolc ora <le 1 ducacion 1 f ica) Larnbicn la conrdinadora
 J._ la r nudad <le \tcncmn Casa \hrigo Dona Lilia Ut: To,ar. ubicad.:i en el Valk tkl Espiritu
 !->amo. lunicipio Garcia Isla d1; Margurita. Vcnc1.ucla.

 l·sta ca.,1 hogar lleHi Junc1onando 10 anus. omo1:; una entidad publica) lus donacione quc
 n.:cibimo:-. ml.!n~uaJmcntc no nn~ ulcanzan pan:i l:uhrir todns Ins ncccsidades que ticncn los uiilos
   lo-. quc olbergamos.

   nsotms -.omos unu lll!\lituc1on -.i11 linl's de lucro quc alhc.:rgn a 2 I ni11os con c<latk:,
l'omprcn<l,da cntrc In:-. 2 , Im, 15 anos. [ I menM c.fo nuc tro" nii\01;, es
lk c<lad. th::.,.de .1qu1 la:-. t!d.1tk-. , .1rnm ha~ta los Jo1;, , arones mas grandcs:
anus }                      de 19 ,.mo-. . ..tmho~ son nii\m, cspeciales. cl diagnos1ico dc:              1:s ·
Ill\ ickntc: con discapacufad ) 1ra-..1omo ncurol6gico >el de -                 cs: Fpilersia complcja.
trnstomo de conducta ) Jistoma marcada hcmisforio c.:ucrpo i7quierdo.

   ucstm labor sicmprc ha stdo complicada pcro ahora > dcbido a las prccanas condicione:, ~n In-..
4uc: ,c encucmrn cl pats.~.., aun m,h dil1cil 'iendo por esta ra76n por la quc "aloramos ta.nto la
:.t)U<lJ qm.: rcrsonns hl>ndudosa cnmo cl senor Victor lont!s Coro y su familia. nos hnndan.

 I I -...r Vrctor \tones) -.u fomilia miciaron 1;,us donacioncs hace 3 anos (de de: cl ano ]016 ).
d1chas colabornc1oncs con,.istian en productos tan v,tlorados por nosotros como alcohol. algo<l6n.
gu,mtl'S ( tnU) m:ccsario-. pam 1cali1ar cl a co ~rsonnl de los Jos muchachos de ma} t'r eJaJ ) )
panall!-. I ambien nus apnrtan mcdicim.1 para la lil'brc como [buprotcno pam niflo-. , ~1<.lultos.
iabt)ncs parn ba11ars\..~ sh~tlllplm. paslJ dcnw I. comida ( arrol. granos. pa~ia. hucvm, ). He. l !'lt~1
•') uJa. sl'gun tc.mcmos Cllll'lldido. cs comprada en los l-:Stauo" l ' nidos) transportada hastJ
C 1raca,) <lcsJc tilt . la ~cnora \IJri,1 ·rerc,., I ma111tt de la cspo add senor \ Ktor 1ones)) '>ll,
hamana-. < Omagd)'s I ~rc~na ~!ala, er} . harim ivtalavcr ). se encargan de realiza1 cl tr.insportc
<lc,dc la capilal dcl pa1s ha'>ta nui.:stras insrnlacioncs como u ted pucdc ob crvar por m~dio de mi
rdato. no C!'i una donacion ,cnc11la hccha a tra, c-. lie una 111stttucion. .;ino una donac,on rc.:al11.1dJ
por un grupo familiar, quienes solo tienen coroo objeio el de .aminorar en lo possible nuestras
muJtiples neccsidades.

Rcetnimos dicbas donacioncs lrCS vcccs al ano, hasta c:l ano pasado; cstc ano solo una vcz pc;ro
iguaJ.mente lo agradecemos porque i.abemos que fa persona o personas que rcatizan cstas labQres
bumani.ta.rias lo baccn con I.a mcjor disposicion y en la medida de sus posibilidadcs

Yo en lo personal, no conozco al Sr. Vicior Mones pero st se por refcncio de las henmm1lS de su
espo.1,3 , que la idea de reali7.ar estll. ayuda fue de el. pot lo ,1ue le sramos m11y agrad~idos.


                                             Respeiuosameote:




                                                            Respetuosamcm1e:


                                                      (Nombre en tetra de imprenta y ~1111a)
LETTER 18
                                                                       December 21 , 2019
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312

                          Re: United States v. Victor Mones Coro
                              19 Cr. 144 (AKH)


Dear Judge Hellerstein:


I am submitting this letter on behalf of Victor Mones Coro.

My name is Karin Meyer. Since I was a very young girl, I had been always in charge of my
parent' s affairs in Caracas, Venezuela. I moved to Wellington, Florida in 2002. I have known
Victor for about 30 years, he was a freshly graduated pilot, who was to start working for my
father's company, back in Venezuela. My father, a pilot himself, and owner of a pha1maceutical
company, as well as a small airplane charter company, was considered an older person, about 68
years of age, and many people advised Victor to not take that job, because his boss would not be
around for long. But Victor did take the job, as co-pilot at first, position he held for many years.
He was also in charge of the maintenance of the airplanes, task he managed to perfection, my
father wouldn't take less than perfection. As extremely responsible and educated, he gained my
father's full trust and everyone' s hearts. When my father' s Chief pilot left, after a few years, he
recommended Victor to be named Chief pilot, since he had not only reached the required hours
and experience, but by then was known to be an extremely good and responsible pilot.

But more than that, he became part of our family . He grew very close to my father, and more
than a relationship between employer and employee, they were almost like father and son. The
long trips, pretty much around great part of the world, he would make those memorable for
everyone involved. Not only planning, and organizing, but solving every possible problem, and
making everything look easy and smooth.

We became friends, and I started to be more involved in the charter company, and soon my
father moved the company to the USA, where we later came to work and live.

But Victor was always in charge of, not only my father' s airplanes, but his wellbeing. Just like a
son, he would take him to doctor appointments, shopping, and wherever my father wanted to go.
When my father was diagnosed with colon cancer, in 2011 , Victor was with him in Germany,
when he had surgery, he was with him, when the Doctor told him, he had metastasis all over his
body, and had not very much time left, Victor was the one who was with him, and as my father's
confidant, he was ordered to keep this secret. I will never forget the day, when Victor was finally
allowed to tell me the truth about my father's health, he could barely speak. He managed to bring
the whole family over to Germany, where my father was in a Hospital, in an ICU, in a coma He
would always go the extra mile for everyone.
I cannot possibly forget, how he made my father's wish come true, to pass away in his home, in
Dominican Republic, flying him back from Germany to his house in Dominican Republic, where
my father had moved, due to the terrible political situation in Venezuela. And he was there, by
my side, more than a co-worker, a friend and a Brother. When many didn't support me as r
needed, as it so often happens, when someone passes away, Victor was the only person who
supported me, who stood by me, always helping, looking for legal counsel, to do things the right
way, helping me to sell the plane, and close the company for good. This, your Honor, l may
never ever in my life forget.
Victor worked for my father for about 22 years. His honesty, responsibility, and friendliness
were what captured our hearts and trust. There is nothing able to change the confidence and
friendship that unites us. We will always be part of each other's life and memories.
It is, therefore, your Honor, that l humbly ask you for clemency, and to look mercifully at the
real, honest, and good person he truly is.




                                                            r~
                                                             Respectfully submitted,




                                                             Karin Meyer        7
LETTER 19
                                                                                      December, 2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District ofNew York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                               Re:   United States v. Victor Mones Coro
                                           19 Cr. 144 (AKH)

Dear Judge Hellerstein:

Thank you. Honorable Judge Hellerstein, for taking the time to read my letter. [t is my privilege and I
feel it is my duty to write these words to you. I am the son of the man who employed Victor Mones
Coro for more than 20 years, before Victor started his own company.

My name is Klaus Meyer and J have been living in the US since 1981, which is when my parents sent
me here to study. I started with high school and went on to college wbere I met my wife to be and
made a life here. I am proud to be a naturalized citizen of the United States and to have a family to
call my own. [ am the youngest of five children, I carry my father's name and have always been as
adventurous as my father was. I mention this because, all of my life I was in awe of my father and
observed his every move. Much like my father, [ was completely into airplanes and flying to explore
new places. In this dynamic, I found myself in the company of numerous pilots who worked for my
father over the years.

Captain Victor Mones Coro is one of those pilots who worked for my father who ran a
phannaceutical company called Meyer Productos Terapeuticos, CA in Caracas. Victor is the one who
was employed the longest out of all the pilots, and also the most recent. He worked both in Venezuela
and later here, in the USA, for more than two decades. Victor, for as Jong as I have knowo him and
observed him, has consistently shown to be professional, ethical, moral, in addition to being
dedicated to true excellence in bis craft.

Being in charge of any aircraft and being the pilot as well, is no simple task, especially when working
for someone like my father. My father was a very entitled and demanding man who expected
professionalism, punctuality, a high level of competence and the willingness to drop everything at a
moments notice. That last part was something that I always had difficulty understand.mg. The
willingness of a man to drop everything in order to please my father's whim of traveling at any time.
Victor exceeded all of my father's expectations over the years and continued to impress him and all of
us as well

Having grown up in a place such as Venezuela, I have known many people who were not always
ethical in their actions, however, Victor Mones stood apart from the typical people my father had
previously hired. Victor achieved a rapport with my father wh.ere he was considered to be part of
our family Throughout his career working for and along side my father, Victor was constantly in
tune with what my father wanted and was instrumental in helping my father live out some of his
most cherished dreams. Together they flew to many countries on several continents, explored
together, adventured together. They became so close that their relationship was much deeper than one
would expect between a pilot and his employer.

I do not have much information about this case and what Victor is accused of. Victor and I are not in
contact now other than to exchange "happy new year" and happy father's day" texts. What I do know
is that I am grateful, to be a person who has known Victor Mones, to have been able to trust him with
the safety of my mother, that of my wife, my siblings and all of our kids when it came to transporting
all of us to wherever we were going. I say that because previous to Victor, there were pilots that were
absolutely unprofessional, unsafe and therefore were a risk to our wellbeing as well as anyone who
boarded the aircraft they were in charge of. Victor stands alone in having an impeccable record for
the entire time he was with us. I, for one, I wish him well, I wish him justice and I hope that he can
come out from this experience with renewed hope and an unwavering dedication to whom he is.

Lastly, your honor, in addition to offering you my deep gratitude, I would like to offer you my
invitation to contact me in case you find it relevant or he]pful to you in this process. As you can see, I
am not one to ask for special treatment or perhaps leniency since I am not one who possesses enough
knowledge to justify such requests. I believe in our justice system and trust that truth and justice will
prevail.

Respectfully submitted,




Klaus H. Meyer
LETTER 20
                                                                   19/12/2019
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                          Re: United States v. Victor Mones Coro
                              19 Cr. 144 (AKH)


Dear Judge Hellerstein:

        Firstly, wishing you a lot of joy during these holidays. I am Andrea Ochoa, a 23-year-old
girl from Venezuela who is currently studying Communication and Media in Rotterdam, The
Netherlands. I am also the niece of Victor Mones Coro and, even if I would get to see him once
every few years, he was and still is a very important person in my life, that is why I decided to
write this letter.
        While growing up in Venezuela, I have to say I did not have the same wealthy lifestyle as
my father’s family, who happened to own many lands in Venezuela and dedicated more than 40
decades to build their fortune. This was mainly because my father passed away and my mom (a
direct cousin of Victor) was raising me and my brother Leopoldo alone when we were around
two and three years old. Around this time, we moved away from my fathers’ family and moved
in with my grandmother. She (mother of my mother, and aunt of Victor) arrived to Venezuela at
13 years old, alone and trying to find a better life after the difficult war atmosphere present in
Europe at that time. Cleaning for other people and doing basic jobs, my grandma and her sisters
started working in Venezuela. Even while having low resources, she definitely put a lot of effort
to get where she is today. While growing up we always had everything a kid would need in terms
of food, education and basic needs, but we did not grow up with nice toys, fancy clothing, or
exciting traveling trips because we did not have enough income from my mom and grandma to
afford it. That is when my uncle Victor would “strike again” every Christmas or birthdays
bringing all these amazing toys, clothes or anything we would need due to the ongoing political
and economic situation of Venezuela.
        Not only with toys and clothing, but with so much love every time we would see him. He
was like that male figure we did not have to spoil us but also to have strong talks with when the
teenage attitudes were kicking in. After a few years, we started visiting Miami, staying
sometimes with him or other family members that reside near Miami. Every time we would visit
him and the family, we would have a blast. We would jump in the pool and spend the whole day
there practicing our English, or grab the bikes and go for a super long bike ride because tio
Victor liked to “sport” a lot. On some nights we would watch a nice movie on Netflix eating a
surprisingly not so terrible Hawaiian pizza from Papa Johns. And the next day, Victor would
wake us up with the horrible sound of the mixer around 6 or 7 am, doing his “healthy green
shakes” (more like an all-you-can-find green shake), which he would kindly offer to us before
getting ready to start another day in ‘paradise’. This was like heaven for us coming from a
country where you feel trapped, waking up, eating, going to school, coming back, eating,
sleeping and repeat every day.
         This lifestyle in Venezuela was never ideal, our family was spread all over the world
seeking for a better life and education, and also staying away from the corrupt government of
Venezuela, my brother and I also had to wait a bit longer until University because we only had a
little amount of money saved to make sure we could live abroad during our studies. When
finally, it was time for my brother and I to move abroad in 2015, I told my uncle Victor about my
acceptance at University and my plans, but I still needed to find a cheap flight ticket. I asked him
if he knew any airline where we could fly real cheap to Europe. He immediately told me not to
worry that he would help with that. The morning after he called me and sent me to the private
airport in Caracas, and I thought something like “wow! I guess I will meet someone who can
help me finding these tickets!” Little did I know that he was planning to put us in one of the
private planes returning to Miami, where my cheap 285 Euro plane ticket with TUI airline,
destination Amsterdam, was waiting for me to be paid. And there I was with my brother
traveling in a private plane to Miami. Victor made sure we had our favorite American water
(maybe silly but he remembered), my favorite chocolate of them all, and the best pita chips that
we used to buy when we traveled to Miami, I guess he even talked to the pilot to let us watch the
cabin and sit there like if we were the pilots before the flight.
         For us, it was our first step to leave the nightmare we grew up in and, honestly, our lives
changed greatly ever since we are here in Europe. My brother and I are currently in our last year
of studies. We made it into great companies for our internships (Me at Unilever in the global
team, and my brother in British Tobacco in Supply Chain and administration) and we are trying
our best to bring a bit of awareness and innovative ideas for these big corporates to change some
toxic ways of operating (such as plastic issues or cigarette butts for example). As well, we have
been able to open our minds to what is going on in the world, get amazing grades and show our
potential in these big corporates and also in other jobs and courses. And we look forward to what
is yet to come for us.
         For now, all that we are missing is the support we used to get from him and the rest of my
family. Being away from your family and not have that support we used to have is not easy, at
least not for me. We know Victor and know that he is a great person who is always there to offer
moral support or his awful jokes that only he, as a good dinosaur, knows. I am more than sure
that he regrets deeply all that is going on and also not being on top of everything as he should
have. He always taught us to work extra hard for what we want if we really wanted it, that is why
I am sure that he is still having this life motto in his heart and will work extra harder to show you
and us that he understands the responsibility that is on him to act as a role model for others, for
us. Also, I am sure there is nothing that he and we want more than to have him coming back
home soon. At least I still dream to see him in my graduation this coming year, as I would have
never pursued this crazy dream of living abroad without him.
         I hope I did not write too much, but there is so much history in between to tell that few
pages cannot cover! I hope I showed you at least a little bit how amazing Victor is for me and
how much we need him. Even though you will read many letters on his favour, I hope this one
felt as real as it feels for me. Thank you for reading it all.



                                                                           Respectfully submitted,




                                                                            Andrea C. Ochoa Díaz
LETTER 21
                                                                      Groningen, 13th March, 2020
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                             Re: United States v. Victor Mones Coro
                                 19 Cr. 144 (AKH)

Dear Judge Hellerstein,

I am submitting this letter on behalf of Victor Mones Coro.

My name is Leopoldo Ochoa I am currently pursuing a BsC in Industrial Engineering and
Management at the University of Groningen in The Netherlands.

I have known my uncle, Victor Mones Coro since I was a child. I have always looked up to him, his
values, perseverance and charisma have caused a positive impact on my life. His charisma has
motivated me into always finding the positive part in any situation. Walking around with my uncle
and seeing at first-hand how nicely he treats everyone truly motivated me to be a better person.

In April 2016, I moved to the Netherlands to pursue a better future and education than I could have
in my country. This was three months after my sister’s migration due to a delay with my official
documentation. As I had always lived in the same city same house my whole life till then this was a
very difficult transition in which Victor took me into his home as his own son. He did everything
humanly possible to make me feel at home even though I was miles away. He took me to a small
Venezuelan place near the Ft. Lauderdale airport to eat arepas, traditional food from my home
country, he barbecued for me on weekends, took me out for movies and went to the gym with me.
My uncle’s ability to embrace me then created a very strong bond between us which made us
inseparable then and made him someone I can always open up to and run to. In several
opportunities my uncle has proven to be an understanding and helpful person not only to me but for
my family. He was heavily involved in the acquisition and procurement of my school materials
when I was still in Venezuela which enabled me to continue and finish my high school degree
without any issue. Additionally, I am aware of my uncle helping my mom financially after she
became a widow to ease the burden of raising two kids by herself.

I am happy and proud to be his nephew as he has given me love only comparable to a father’s
which for me growing up without a one made Victor a very special person in my life.

I am aware of the crimes my uncle pled guilty for. Knowing him so deeply I know that he feels
extreme remorse and he will show patience and willingness to grow and improve from this. Thank
you for your consideration and time.
Kind Regards,




Leopoldo Ochoa
LETTER 22
 [Certified Translation]                                                                     3/20/20




                                                                                         December 17, 2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312



                                 Re: United States v. Victor Mones Coro
                                    19 Cr.144 (AKH)

Dear Judge Hellerstein:

My name is Carlos Alejandro Rodriguez, I am a commercial pilot, serving the general aviation industry
for 24 years, the same period of time I have known Victor Mones. We met at the airport of La Carlota,
Caracas, Venezuela. We both started our careers at a very young age. We had many dreams of our
futures that we have developed over the years.

Victor Mones Coro was always a hard-working and very responsible man in spite of being so young. By
that time, he was a co-pilot and worked for Mr. Klaus Meyer (owner of Laboratories Meyer), and after
that, thanks to his tenacity and determination, he managed to become captain. He has always been a
person with a great desire to improve himself and grow personally and professionally. One of the
qualities that I admired about Victor Mones is that he always selflessly helped his fellow pilots to
improve themselves and move up in aviation.

Each of us followed our own lives, practicing our own careers. I retired from private aviation because I
got a job with an airline (Avior) at Maiquetia International Airport (in Caracas) in 2000. We met again in
Fort Lauderdale, Florida in 2012 when I moved to the U.S.A. and we still have a beautiful friendship.

I do not know the facts or details of the case, but I know from being Victor's friend for so long that he is
sorry for his actions and accepts responsibly the consequences. I thank you, Judge, for having taken the
time to read this letter and I ask for your leniency at the time of his sentence.

                                                                   Respectfully:

                                                                   /s/

                                                                   Carlos Rodriguez
                                                             17 de diciembre de 2019

 Honorable Alvin K. Hellerstein
 United States District Court
 Southern District of New York
 United States Courthouse
 500 Pearl St.
 New York, New York 10007-1312


                        Re: United States v. Victor Mones Coro
                             19 Cr. 144 (AKH)


Estimado Juez Hellerstein:

Mi nombre es Carlos Alejandro Rodríguez, soy piloto comercial, sirviendo a la industria
de la aviación general desde hace 24 años, el mismo período de tiempo que tengo
conociendo a Victor Mones. Nos conocimos en el aeropuerto de la Carlota, Caracas,
Venezuela. Ambos iniciamos nuestras carreras a una edad muy temprana. Teníamos
muchos sueños para nuestros futuros que hemos ido desarrollando a lo largo de los años.

Victor Mones Coro siempre fue un hombre trabajador y muy responsable a pesar de ser
tan joven, para ese entonces él era copiloto y trabajaba para el Sr. Klaus Meyer (dueño de
Laboratories Meyer), posteriormente y gracias a su tenacidad y empeño logro convertirse
en capitán. Él siempre ha sido una persona con muchas ganas de superarse y crecer
personalmente y profesionalmente. Una de las cualidades que admiré de Victor Mones,
es que él siempre ayudaba desinteresadamente a sus compañeros pilotos a superarse y
subir de posición en la aviación.

Cada quien siguió su vida, ejerciendo sus carreras, yo me retiré de la aviación privada ya
que conseguí un trabajo en una Aerolínea (Avior) en el aeropuerto Internacional de
Maiquetía (en Caracas), en el año 2000. Nos reencontramos en Fort Lauderdale, Florida
en el año 2012 cuando me mudé a U.S.A y seguimos con una linda Amistad.

Desconozco los hechos o los detalles del caso, pero sé por haber sido amigo de Victor
por tanto tiempo que él está arrepentido de sus actos y acepta con responsabilidad sus
consecuencias. Agradezco Sr. Juez, por haberse tornado el tiempo de leer esta carta y le
pido clemencia a la hora de su sentencia.

                                                                       Respetuosamente:
                                                                 t \\l' \
                                                                                ;fL'  \




                                                                                          VJ
                                                             \




                                                                                     .
                                                                          I




                                                                         Carlos Rodriguez
LETTER 23
 [Certified Translation]                                                                  3/24/20




                                                                                          March 15, 2020

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312

                                        Re: United States v. Victor Mones Coro
                                            19 Cr. 144 (AKH)

Dear Judge Hellerstein:

My name is Norelis Rodriguez, and I am the director of Casa Hogar Maria Goreti, located on Rojas Street,
in Asuncion, Margarita Island, Venezuela. Maria Goreti is a transitional home for abandoned children
that are waiting to be adopted by their permanent families. Here the children receive shelter, food and
care while they are waiting adoption. We have had this home active for 23 years. Currently, we only
have 7 children due to the difficult situation that this country is going through where each day there are
more children who need our help. However, due to the precarious situation that we are facing, we
cannot accept more children for now, because we do not have any way to support them. I myself
needed to look for an extra job to be able to obtain some money to contribute food and other basic
need items for the home.

Mr. Victor Mones and his family have contributed their help by donating mainly personal hygiene items
(shampoo, soap, toothpaste, rinse, etc.), on several occasions, between the years spanning 2016-2018,
and, on one occasion, food (rice, pasta, grains), this donation being in an amount equivalent to $100.
This donation reaches our institution thanks to the sister (Sharim Malaver) of Mr. Mones's wife who
then takes care of bringing it from Caracas.

My contact has been with Mr. Mones's sister-in-law (Sharim Malaver), and while I have never met Mr.
Mones or his wife, I do know his wife’s sister (Sharim Malaver) and I think in this world we need more
people like Mr. Mones and his family who are ready to help in an unselfish manner.

                                                                         Respectfully,

                                                                         /s/

                                                                         Norelis Rodriguez
                                                                         Marzo 15 del 2020
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                               Re: United States v. Victor Mones Coro
                                         19 Cr. 144 (AKH)


Estimado Juez Hellerstein:

Mi nombre es Norelis Rodríguez, soy la directora de la Casa Hogar María Goreti, ubicada en la
calle Rojas. en la Asunción, Isla de Margarita, Venezuela. María Goreti es un hogar de transicion
para niños que han sido abandonados y estan a la espera de ser adoptados por sus familias
permanentes. Aquí los niños reciben albergue, comida y atencion mientras esperan ser
adoptados. Hemos tenido esta casa hogar activa durante 23 años. Actualmente solo tenemos 7
niños debido a la difícil situación que enfrenta el país en donde cada día son más los niños que
necesitan de nuestra ayuda, pero debido a la precaria situación que enfrentamos no podemos
aceptar más niños por ahora, porque no tenemos como mantenerlos. Yo misma me vi en la
necesidad de buscar un empleo extra para poder obtener algo de dinero que aporta alimento y
otros artículos de primera necesidad a la casa hogar.

El Sr. Victor Mones y su familia han aportado su ayuda a través de la donación principalmente
de artículos de higiene personal (champú, jabón, pasta dental, enjuague, etc.) en varias
oportunidades durante los años comprendidos entre el 2016-2018 y en una oportunidad alimentos
(arroz, pasta, granos) esta última donación con un valor equivalente 100$ esta donación llega a
nuestra institución gracias a la hermana (Sharim Malaver) de la esposa del Sr. Mones quien a su
vez se encarga de traerla desde Caracas.

Mi contacto ha sido con la cuñada del Sr. Mones (Sharim Malaver), y aunque nunca he conocido
al Sr. Victor Mones ni a su esposa, pero si conozco a la hermana de su esposa (Sharim Malaver)
y pienso que necesitamos en el mundo a más personas como el Sr. Mones y su familia que están
dispuestas a ayudar en una forma desinteresada.

                                                            ~ :
                                                                 Norclis Rodriguez.
LETTER 24
                                                                              December 30, 2019
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St
New York, New York 10007-1312


                            Re: United States v. Victor Mones Coro
                                19 Cr. 144 (AKH)

Dear Judge Hellerstein:

I am writing this letter on behalf and in support of Victor Mones Coro.

My name is Manuel Ruanova. I am 40 years old. I am the Director of Business Development for an
aviation company in Chicago, Illinois. I have a passion in aviation, and I started when l was in my early
20's as an aircraft mechanic, moving up to aircraft maintenance programs as Director of Sales, and now I
became Director of Business Development for Central and South America.

I met Victor Mones Coro in 2014 when one of his sales directors approached me to learn about our
products and services. I did not take long until I knew that Victor Mones Coro will be a loyal and
trustworthy client for years to come. We have attended numerous aviation related events where he was
always welcomed and liked by everyone in the industry. Even though it may seem that aviation is a huge
field, everyone knows everyone. He always was willing to help whoever needed advice and support.

Because of the confidence and trust Victor earned thought the years I have known him, I connected him
and his team with a client in Mexico, a client that was in need of support and assistance from a
trustworthy aircraft broker company to help them with their aircraft sales. Although the transaction was
difficult and time consuming, Victor and his team were always on top of every detail, willing to help
facilitate everyone's needs, making sure everyone was treated fairly during the transaction that lead to a
successful closing.

Besides Victor's work ethics, professionalism, and integrity, I cannot let pass the kind heart and selfless
he is to make the difference in the world. When I heard his mission back in 2017 when hurricane Maria
struck the island of Puerto Rico, immediately him and his team put together an organization called
American Smile Plane to bring a Christmas Miracle and Joy to the children affected by the hurricane. I
can personally say I was moved from the heartfelt act of kindness that not many people in aviation do
purely out of their hearts. My coworker mentioned me that if there were more people like the American
Smile Plane team this world would be a different place.

Although I do not know all details of the case, I understand that Victor has plead guilty to his charge. I
know that he regrets any wrongdoing and he accepts with responsibility his acts. Victor Mones is a
kindhearted person, he is someone I look up to with respect and he is a role model for his family.
employees and our community.

Thank you Judge, for reading my letter and considering its contents. I ask for your mercy and leniency
in sentencing Victor Mones Coro. He is a valuable human being that made a difference and showed
humanity that their hope in this world.

Thank you for your time.



                                                                 Respectfully submitted,


                                                                 Manuel Ruanova
                                                                 Director of Business Development
LETTER 25
 [Certified Translation]                                                                 3/20/20




                                                                                     December 14, 2019



Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                           Re: United States v. Victor Mones Coro
                                19 Cr.144 (AKH)

Dear Judge Hellerstein:

My name is Jorge Luis Salazar Burger, an Engineer by profession, and I want to state that in the
approximately 30 years that I have known Victor Mones Coro and his family, he has always been a
generous person, concerned about the welfare of all of us who are around him, with me he has always
opened the doors of his home, his family and his heart, lending a helping hand to those who need it: a
perfectionist, hardworking, a family man, determined, an entrepreneur and, in general, a great support
for all those who are by his side.

I met Victor while studying Engineering at the University Santa Maria in Caracas Venezuela in 1989. At
that time, he dreamed of being a pilot, which he would achieve over time. Since the day we met, our
friendship was forged and has not done anything except grow over the years. I consider him part of my
family, and his family part of mine.

For me he has been more than a friend, a brother, who has always supported and advised me
throughout my life. I am going to refer to a very difficult time when I lost my construction company in
Venezuela, in 2006, which affected me a lot physically and mentally, I fell into a deep depression, my
friends turned their backs on me, but Victor helped me to get on my feet, he took me into his home until
I regained my health, he gave me advice, he encouraged me to continue with a new project in the
United States. We bought an organic pizza restaurant from a franchise called Pizza Fusion, with Victor
and I as partners. Victor was in charge of handling the business part of the restaurant and I managed the
day-to-day operations. Victor and I were owners of the pizza restaurant for approximately two years,
from 2007 to 2009. The work was hard and we worked for long stretches of time, but we were
committed to what we were doing. He was doing everything possible to help me get established in a
new country and I was excited about a new life. In his free time, when he was not working as a pilot, he
would support me at work, and he even involved his family and motivated them to work with us. He
made us see that no job is bad no matter how difficult it is, that work and family togetherness can go
hand in hand and that with effort all the things we set out to do can be achieved.

For personal reasons, I decided to return to my country but the experience that Victor gave me helped
me to see life differently. I learned that no matter how adverse the conditions are, you have to be
strong and work hard at what you want, that work, no matter how difficult it is, must be done in an
honest and responsible way, that you have to be persistent and consistent to achieve what you want. It
was thanks to this lesson that I am in my country struggling under adverse conditions, due to the
situation of the country that everyone knows about, without getting depressed. Instead, I work with
strength and determination.

Victor has always been loved and appreciated by all those around him, he is known for his pursuit of
excellence, always looking for solutions, seeing the positive side of everything that happens, by being
open-minded, always studying and learning.

For my family, he has always represented a symbol of strength, always giving us his love, his smile, his
unconditional support. He has always been present to give us the push, the advice, the love in the
moment we have needed it, without asking for anything in return.

I remember that close to where he lived in El Junquito in Venezuela, there was an orphanage for blind
children and he devoted himself to the task of collecting toys and even money, which he donated to
these children, to make them feel loved and appreciated by society.

The dream that he has always shared with me is to have a Red Biplane, as a symbol of support for the
neediest, the orphaned children, and with the plane raise money, doing pirouettes and rides.

Victor Mones has passed on to me the regret and great pain that he feels for the pain he has caused to
everyone, especially his wife and daughters, in addition to how much he has learned from this situation.

I have no doubt, considering myself his best friend and having remained in contact with him through
emails during much of this process, that his regret is sincere and that the suffering he has had to go
through has not been easy for him, because he has always been a man of wholehearted convictions, an
honest man, a family man. He has never been separated from his wife for so long, he has never spent a
Christmas away from home, even working as a private pilot for 23 years, this is not easy to achieve. It is
for this reason that he has told me that this Christmas season has been very difficult, that he has felt a
great sadness for being away from his family for the first time in 30 years.

I have nothing but gratitude for Victor Mones for allowing me to be a part of his life and his family; I only
have feelings of admiration and great affection for him and his family.

I appreciate the time you spend reading these words and humbly ask for your leniency with my friend,
as all of us who appreciate him so much are very much afflicted by this situation.

                                                                   Respectfully submitted,

                                                                   /s/

                                                                   Jorge Luis Salazar Burger
                                                                                14 Diciembre 2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312

                         Asunto: United States v. Victor Mones Coro
                                 19 Cr.144 (AKH)




Estimado Juez Hellerstein:

Mi nombre es Jorge Luis Salazar Burger, Ingeniero de profesi6n, y quiero hacer constar que en los
aproximadamente 30 afios que llevo conociendo a Victor Mones Coro y a su familia, siempre ha
side una persona generosa, preocupada por el bienestar de todos los que lo rodeamos, siempre me
ha abierto las puertas de su hogar, su familia y su Corazon, tendiendo una mane amiga a el que la
necesita: perfeccionista, trabajador , familiar, luchador, emprendedor y, en general un gran apoyo
para todos los que estan a su lado.

Conoci a Victor estudiando Ingenieria en la Universidad Santa Maria en Caracas Venezuela en el
afio 1989, para esa epoca sofiaba con ser piloto, lo cual lograria con el tiempo. Desde el dia en que
nos conocimos, nuestra Amistad se forjo y no ha hecho otra cosa que crecer a traves de los afios; ·
yo lo considero parte de mi familia, y su familia parte de la mia.

Para mi ha  sido mas que un amigo, un hermano, que siempre me ha apoyado y me ha aconsejado
a lo largo de toda mi vida. Voy a referirme a una epoca muy dificil cuando perdi mi compafiia de
construcci6n en Venezuela, en el afio 2006, esto me afecto mucho fisica y mentalmente, cai en una
depresi6n profunda, mis amigos me dieron la espalda, pero Victor me ayudo a levantarme, me
acogi6 en su casa hasta que recupere la salud, me aconsej6, me anim6 a seguir adelante con un
nuevo Proyecto en los Estados Unidos. Compramos un restaurante de pizzas organicas de una
franquisia que se llama Pizza FusioD.z Victory yo como socios. Victor se encargaba de manejar la
parte de negocios del restaurante y yo administraba las operaciones del dia a dia. Victor y yo
fuimos duenos de la pizzeria aproximadamente dos afios desde el 2007 al 2009. El trabajo era
fuerte y trabajabamos por largos periodos de tiempo, pero nosotros estabamos comprometidos en
lo que estabamos haciendo. El estaba haciendo todo lo posible para ayudarme a establecerme en
un nuevo pais y yo ilusionado con una nueva vida. En su tiempo libre, cuando no estaba trabajando
como piloto, iba a apoyarme en el trabajo, incluso involucr6 a su familia y los motiv6 a trabajar
con nosotros. Nos hizo ver que ningun trabajo es malo por muy dificil que sea, que el trabajo y la
union familiar pueden ir juntos y que con esfuerzo se pueden lograr todas las cosas que nos
propongamos.

Por razones personales decidi regresar a mi pais, pero la experiencia que Victor me brido me ayud6
a ver la vida de otra manera, aprendi que sin importar si las condiciones son adversas, uno tiene
que ser fuerte y trabajar duro en lo que quiere, que el trabajo sin importar lo fuerte que sea, debe
de hacerse de una forma honrada y responsable, que hay que ser perseverante y constante para
lograr lo que se quiere. Fue gracias a ese aprendizaje que estoy en mi pais luchando en condiciones
adversas, debido a la situaci6n del pais que ya todos conocen: sin deprimirme, por el contrario,
trabajo con fuerza y determinaci6n.

Victor siempre ha sido muy querido y apreciado por todos los que lo rodean, se conoce por su
busqueda de la excelencia, siempre buscando las soluciones, viendo el lado positivo de todo lo que
ocurre, por ser de una mentalidad abierta, siempre estudiando y aprendiendo.

Para mi familia, el siempre ha representado un simbolo de fortaleza, brindandonos siempre su
amor, su sonrisa, su apoyo incondicional. Siempre ha estado presente para darnos el empuje, el
concejo, el carifio en el momento en el que lo hemos necesitado, sin pedir nada a cambio.

Recuerdo que cerca de donde el vivia en el Junquito en Venezuela, existia un orfanato de nifios
ciegos y else daba a la tarea de recaudar juguetes e incluso fondos, que donaba a estos nifios, para
hacerlos sentir queridos y apreciados por la sociedad.

El suefio que siempre ha compartido conmigo es tener un avi6n Biplano Rojo, el cual sea un .
simbolo de apoyo a los mas necesitados, a los nifios huerfanos, y con el avi6n recaudar fondos,
hacienda piruetas y paseos.

Victor Mones me ha transmitido el arrepentimiento y el gran dolor que siente por el dolor causado
a todos, especialmente a su esposa e hijas, ademas de lo mucho que ha aprendido de esta situaci6n.

No me cabe la menor duda, considerandome su mejor amigo y habiendo permanecido en contacto
con el a traves de emails durante gran parte de este proceso, de que su arrepentimiento es sincero
y de que el sufrimiento por el que ha tenido que pasar, no ha sido nada facil para el, porque el
siempre ha sido un hombre de convicciones integras, un hombre honrado, familiar. El nunca habia
estado separado de su esposa por tanto tiempo, nunca habia pasado una Navidad fuera de su casa,
a pesar de que cuando se trabaja como piloto privado por 23 afios, esto no sea nada facil de lograr.es
por esta raz6n que me ha contado que ha esta epoca navideiia ha sido muy dificil, que ha sentido
una gran tristeza por estar lejos de su familia por primera vez en 30 afios.

No tengo masque agradecimiento a Victor Mones por haberme permitido el formar parte de su
vida y de su familia; solo tengo sentimientos de admiraci6n y gran carifio, por el y los suyos.

Agradezco el tiempo dedicado a leer estas palabras y pido humildemente por su Clemencia para
mi amigo, ya que todos los que lo apreciamos tan.to estamos muy afectados por esta situaci6n.



                                                                          t('
                                                                       ar Burger
LETTER 26
 [Certified Translation]                                                                    3/20/20




                                                                           Boca Raton, December 14, 2019



Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312




                                         Re: United States v. Victor Mones Coro
                                            19 Cr. 144 (AKH)

Dear Judge Hellerstein:

        My name is Diana Sotillo, I am 68 years old, I am a Certified Public Accountant, I have worked for
44 years in positions such as Controller and in Management. A native of Venezuela, since 2007 I have
been coming periodically to the U.S.A. I obtained Permanent Residence in the United States at the
beginning of 2016, and I now live in Boca Raton, Florida. In 2010, I met Victor Mones Coro, through my
friendship with his wife, whom I met in a yoga class. We have had, at this time, almost ten years of
friendship.

         In all these years of friendship, I have been able to socialize with Victor and his family on many
occasions, both at his home and in ours, or on outings and gatherings outside the home. On such
significant occasions as Christmas, and because most of my family is far away, we have been welcomed
by Victor and his family as if we were other members, enjoying their personal qualities and generous
hospitality. All those shared moments have allowed us to develop strong bonds of friendship. I can
attest, through my experience, that Victor always tries to do everything possible to make the people
around him feel comfortable, making small gatherings special moments through his innumerable small
gestures. Victor has always proved to be a family man, respectful, kind, honest and generous.

        On many occasions I have known of his generosity, when he commented on his plans to help
people in need. He never boasted about how he had helped someone, he only talked about the project
he and his work team were working on at that time or about his plans for the future to continue helping
people in need.
         I had the opportunity to collaborate in the collection of toys that took place in 2017, when
Victor had the wonderful idea of collecting toys to take them on an airplane with his team of helpers
and a "Santa Claus" to the Island of Puerto Rico, to brighten Christmas for children whose families had
been affected by Hurricane Maria. Demonstrating his human quality. With that initiative, his physical
effort and using the resources of his company, he managed to get many people to help gather toys for
the children and by his own means transported them so that the children would have gifts at Christmas.

        Talking about that achievement in simple terms, without bragging about how they had done it,
focusing on the results, by being able to describe the children's expression of happiness on their faces.
Victor was sharing the merit or success of what was accomplished with the people who worked for him,
who had helped selflessly during their working hours to obtain that result.

         This project was also carried out on a second occasion, but on a smaller scale. He has also
provided help, contributing food, clothing and personal hygiene items to people in need in Venezuela on
numerous occasions. He has also helped his close friends on many occasions who were in some financial
trouble.

          I can attest that Victor has always been a person concerned about the welfare of others,
demonstrating it with his generosity and interest for all, always willing to help whomever needs it. He is
jovial, friendly, sincere, and he believes in and trusts the people around him.

         I respectfully request your benevolence at the time of sentencing Victor Mones Coro by virtue of
his qualities of honesty, generosity, and for the welfare of all his family, and those of us friends who
have always had his presence on very important dates, both family and social.

                                                                  Respectfully submitted,

                                                                  /s/

                                                                  Diana Sotillo Sarmiento
                                                                   Boca Raton, diciembre 14 de 2019


Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Sc.
New York, New York 10007-1312


                                  Asunto: United States v. Victor Mones Coro
                                         19 Cr.144 (AKH)


Estimado Juez Hellerstein:

         M, nombre es Diana Sotillo, tengo 68 anos, soy Contador Publico Certificado, trabaje durante 44
anos desempenando en cargos de Contralona y Gerencia. Originar1a de Venezuela, desde el ano 2007
estuve viniendo periodicamente a U.S.A. Yo obtuve la Residencia Permanente en los Estados Unidos a
princ,pios de 2016, y al presente vivo en Boca Raton, Florida. En el ai'\o 2010, conoci a Victor Mones
Coro, a traves de mi relacion de amistad con su esposa, a la que conoci en una clase de yoga. Hemos
tenido, para este momenta, casi d1ez aiios de am1stad.

         En todos estos af\os de amistad, he podido compartir con Victor y su familia en muchas
ocas,ones, tanto en su casa como en la nuestra, o en paseos y encuentros fuera. En ocasiones tan
significativas como es la Navidad, y por tener la mayor parte de mi fam1lia lejos, hemos sido acogidos
por Victor y su fam,lia como otros miembros mas, dlsfrutando de su calidad personal y generosa
hospitahdad. Todos esos mementos compartidos ha permitido desarrollar fuertes lazos de am,stad.
Puedo dar fe, a traves de mi experiencia que Victor siempre trata de hacer todo lo posible para que las
personas que se encuentran a su alrededor se sientan comodas, hacienda de pequeiias reuniones
momentos especiales, por medio de sus innumerables detalles. Victor Mones siempre ha demostrado
ser un hombre de familia, respetuoso. noble, honesto y generoso.
       En muchas oportunidades, he sabido de su generosidad, cuando comentaba sus planes para
ayudar a personas necesitadas. Nunca hizo atarde de como habia ayudado a alguien, solo hablaba del
proyecto queen ese momenta el y su equipo de trabajo estaba realizando o de sus planes a futuro para
continuar ayudando a las personas necesitadas.
         Tuve la oportunidad de colaborar en la recolecci6n de juguetes que se realiz6 en el aiio 2017,
cuando Victor tuvo la maravillosa idea de recolectar Juguetes para llevarlos en un avian con su equipo
de ayudantes y un "Santa Claus" a la Isla de Puerto Rico, para alegrar la nav,dad a los ninos cuyas
familias se hablan visto afectadas por el huracan Maria. Demostrando su calidad humana. Con
esa iniciativa, su esfuerzo fisico y utilizando los recursos de su empresa, el logr6 que muchas personas
ayudaran para reunir Juguetes para los niiios y con sus propios medios los transport6 para que los niiios
tuv1eran regalos en Nav,dad.
         Hablando de ese logro de forma sencilla, sin alardear de c6mo lo habian hecho, enfocandose en
los resultados, al poder describir la expresi6n de felicidad de los ninos en sus rostros, Victor compartia el
merito o exito de lo realizado con las personas que laboraban para el, que habian ayudado de forma
desinteresada dentro de sus horas laborales para obtener ese resultado.
        Este proyecto lo llev6 tambien a cabo en una segunda oportunidad, pero a menor escala. De
igual forma, ha prestado ayuda, aportando alimentos, ropa y artfculos de aseo personal a personas
necesitadas en Venezuela, en numerosas ocasiones. Asf coma tambien, ha ayudado en muchas
ocasiones a amigos cercanos a el, que se encontraban en algun apuro econ6mico.
        Puedo dar fe, que Victor siempre ha sido una persona preocupada por el blenestar de otras
personas, demostrandolo con su generosidad e intere.s por todos, siempre dispuesto a ayudar a quien lo
requiera. Es de un caracter jovial, amistoso, slncero, cree y confia en las personas que lo rodean.
        Con todo respeto solicito de Ud. su benevolencia a la hora de sentenciar a Victor Mones Coro en
virtud de sus cualidades de honestidad, generosidad, y por el bienestar de toda su familia, y de las
amistades que siempre hemes contado con su presencia en fechas muy importantes, tanto famifiares
como sociales.
                                                               Respetuosamente sometido,




                                                                   ../
LETTER 27
                                                                                      March 9, 2020


Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                          Re: United States v. Victor Mones Coro
                             19 Cr. 144 (AKH)

Dear Judge Hellerstein:

I respectfully write to share my unequivocal support and admiration of Mr. Victor Mones Coro.

My name is Jared Stark and I am Managing Partner of Stark Weber PLLC, a law firm headquartered
in South Florida. I am a graduate of Georgetown University Law Center and practice corporate and
intellectual property law. Although I first met Victor when his company hired my firm as outside
corporate counsel, I am today proud to write as Victor’s friend.

Victor is truly selfless and caring in a way that exemplifies the best of human nature. When both
Hurricane Irma and Hurricane Maria devastated Puerto Rico, Victor flew an airplane full of toys to
the island to bring joy to children undergoing unimaginable hardships. This anecdote is just one of
many – Victor is known in the South Florida community as a generous man with a big heart always
willing to help others.

Victor has also contributed to his community by establishing a business that employed a number of
people. To say that Victor is a “popular boss” would be an understatement. Victor’s effervescent
spirit is contagious. His employees loved coming to work, and for good reason: Victor is always
willing to help and empower those around him. Victor routinely helped employees and their
families through tough personal issues and often made gifts to help those in need. Truly, Victor is
uniformly beloved by those who know him.

I believe that Victor is sincerely remorseful for his actions. I have no doubt that, as soon as he is
given the chance, Victor will again dedicate himself to the betterment of his community. I thus
respectfully ask that you take into account Victor’s long history of benevolence and his
contributions to society when rendering the sentence in his case. I believe that as soon as Victor is
given the opportunity to once again better his community, he will.

I sincerely thank you for your time and thoughtful consideration.

                                                      Respectfully submitted,




                                                      Jared A. Stark
LETTER 28
                                                                 12/22/2019
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312

                       Re: United States v. Victor Mones Coro
                          19 Cr. 144 (AKH)

Dear Judge Hellerstein:

I am writing this letter on behalf of Victor Mones Coro.

I own a Human Performance and Pro Boxing Academy in Boca Raton, Florida and have
spent 20 plus years in senior management for Big box corporate gyms LA Fitness, Golds
Gym, 24 Hour Fitness and Ladies only franchising. I have a bachelor’s degree in
education and Master of Science in Exercise Science. I’ve personally owned and operated
six gyms and consulted nationally hundreds of private owners and franchisees. Four
years ago, I was given the opportunity to embark on a challenge of consulting for a
distressed Boxing/Fitness facility. I instituted best practices, built fail proof systems,
rebuilt staff and eventually was asked to take-over one hundred percent ownership and
day to day operations of the facility.

I met Victor Mones Coro several months after on-boarding at this facility and decided to
accept the responsibility of training Victor and providing motivation for his overall health
and wellness plan. I’ve built and designed thousands of programs in 20 plus years in my
private training career and truthfully never met anyone as unique and kind as Victor
Mones Coro. From the moment I met Victor he was selfless, kind and intrinsically
motivated. He was always motivated came in early, stayed late, asked questions and
showed a genuine willingness to improve his life and inspire those around him. In nearly
every encounter Victor would talk about inspiration for his wife and daughters and those
who worked for him. Countless times he showed genuine appreciation for his experience
and wanted those around him to come and experience the same uplifting and culture he
helped create with his welcoming demeanor and warm sincerity.

Our relationship grew as his programming took shape and he increased his commitment
five days a week, redefining his overall health. Countless times Victor offered to assist in
open houses, web site designs, cross marketing strategies, bartering for the overall benefit
of building Esprit De Corp for both businesses, volunteering to assist with his time and
resources and truly making a personal impact on the overall benefit of the gym he called
home. I personally witnessed countless acts of philanthropy, helping kids less fortunate,
toy drives, gift wrappings, and he even gave my son an amazing experience of opening
his eyes to his private jet company by spending hours of his own time and a flight
experience my son and I won’t soon forget, volunteering his time and resources to see joy
on my son’s face.

Victor did nothing for public approval social media posts or fanfare. His humility is real,
his kindness authentic, and heart pure. There’s never been a single Holiday Birthday or
special occasion for myself or family where Victor wasn’t the first to do something to
make that day special. He’s supported me personally and professionally and has always
been a symbol of class and kindness personified.

It is my honor that I write this letter of support with admiration for a man who’s been a
pillar of his community and placed the highest value on God, family, and those fortunate
enough to be called his friend. Victor started off merely as a client, quickly became a
friend and now he will forever be family to me and my son. Those around him who’ve
been fortunate enough to be in his presence have all benefited from his warmth sincerity
and selflessness.

Please take these words and the lifelong sustainable righteous path Victor has taken
where’s he’s truly touched so many, inspired me personally and is a value to all those he
touched. Thank you for taking the time and consideration of asking for fairness for the
single most impactful person I’ve ever met in my life outside my immediate family.

                                                                 Respectfully submitted,
                                                               Respectfully submitted,

                                                                 Steven Stoliker
LETTER 29
                                                                      December 7, 2019
Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                          Re: United States v. Victor Mones Coro
                              19 Cr. 144 (AKH)


Dear Judge Hellerstein:

This letter is intended to be written in behalf of and, in support of Victor Mones Coro. I am
honored to say I have been welcomed into Victor’s family with open arms from the day I became
a friend of his daughter, Lorein, and treated as if I was a child of their own ever since. Having
the opportunity to write this letter in behalf of Victor brings me great joy. I feel as though I
finally get to spread the beauty of my friends’ father to a broader audience, I am now able to
spread the heartfelt stories that his family and I have created together.

My name is Sloane Talton, I am 20 years old, and have known Victor Mones Coro since 2016. I
am a full-time college student majoring in Computer Science. I have collaborated with and fully
intend to join the Federal Bureau of Investigation as a legacy to my own father who worked for
the FBI previously. My father influenced me to be a very driven individual who doesn’t find
pleasure by partaking in any activities that do not assist me in creating a better future for myself.
One of the main reasons I am so lucky to have met Lorein Mones, is that she has the same
mindset as I do and, it’s clear to see she got it from her father as well.

In 2016, I was told that my father had been affected by an incurable disease called ALS and we
were moving from where I grew up in Houston, Texas for him to spend the remainder of his life
in Miami, Florida near our extended family. I felt as if my world was crashing down on me, the
range of emotions that made it hard to function as a ‘normal’ high school student in a new state,
and to make friends, until I met Lorein. Lorein saw me for who I was, and not my outside
circumstances. She was always patient, loving and caring towards me, and all of her other
friends. I knew from the day I met her, by the way she carried herself, that she was raised well.
The day I met her family it all made sense. Her mother and father greeted me with open arms and
wide smiles. The home that Victor and Radmil built for themselves was filled with so much
happiness and positivity, the love that they all had for each other nearly brought tears to my eyes.
I was struggling to hold my own family together, but when I spent time with Lorein, Victor and
Radmil I felt at ease. Soon I was invited to family dinners, events, and much more. Victor and
Radmil had an unlimited supply of pure love to spread to everyone who entered their lives.

. Although everyone knew immediately when my father passed away last year, Victor personally
impacted me the most. When the others weren’t around, he would start conversations with me
asking me questions nobody else seemed to care to ask. Those being, how my mental health was,
how my family was doing, did I need any help financially, I felt as if I was a daughter of his
own. He soon put himself into this position on his own accord, he and Radmil felt like my home
away from home. The parents I never had, suddenly at 19 years old I found through Lorein.
Victor was always a man I knew I could go to for good advice, with every question you asked
there was always a carefully thought out response that, to this day has yet to prove itself wrong. I
sometimes would ask him things, like what my major in college should be for example. At the
time I was a psychology major, he told me although I would go far with that degree, I could
change the world if I chose to reach for the stars and follow in my fathers’ footsteps. I pushed the
advice to the back of my mind at the time, but with the position I am in now, I realize he was
right. He has so much love to give, so many funny stories to tell, and such a kind soul.

I would like to clearly state that I am aware of the allegations made against Victor Mones. I am
not able to provide any evidence, because I was not a part of Victor’s work life, I knew him only
when he was around family. What I do know is that the time spent away from family and work
has affected him greatly, both for the better and worse. He misses his wife and daughters; every
opportunity he gets he calls them and tells them how he is doing and throws in a funny story to
lighten the mood. It amazes me how selfless this man is, despite everything that has been thrown
his direction these past two years he still manages to put his family’s happiness first. While the
time away from his family has been hard, he has also been exposed to a life he had yet to
experience before this series of events. Victor and his daughters plan to start a clothing company
when he is able to return to his family. His inspiration was being in jail and seeing everyone
treated with equal respect, because no one person has more than the other there is more of a
focus on personality rather than physical traits. He wants to create a brand for the outside world
similar to that, simple attire that isn’t as flashy as what is most popular now, making it so that the
materials that drape over a person’s body don’t define them, what matters is on the inside. He
fully understands the crimes in which he committed, Victor does not deny to anyone he has
spoken to that he feels extremely remorseful for his actions. What he has done is take time to
learn from his actions and progressively better himself every day.

I want to thank you for taking the time to read through this letter, the occupation you have
chosen takes hard work and dedication to achieve and I have the upmost respect for the work you
put into bettering this country. I hope what I have written is clear and legible and, may possibly
give you some insight on who Victor truly is.

As stated before, Victor holds a vital role in not only my life, but many others as well. When
Victor is not present, the lack of positive energy and silly dad jokes in the room is apparent. If
Victor is given a lesser sentence, that much needed energy will return at an earlier date and his
plans for his family will be able to be carried out as he planned. Everyone in his life would
undoubtably be extremely appreciative if you do decide to grant him the opportunity for a shorter
sentence.



                                                                      Respectfully submitted,

                                                                              Sloane A Talton
LETTER 30
 [Certified Translation]                                                                 3/20/20




                                                                               Date: December 15, 2019

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St
New York, New York 10007-1312

                           Re: United States v. Victor Mones Coro
                               19 Cr. 144 (AKH)



Dear Judge Hellerstein:

I am writing this letter in support of Victor Mones Coro.

My name is Daniel Tatoli, a 20-year-old Venezuelan currently residing in Argentina where I am studying
public accounting at the University of Buenos Aires. In Venezuela, I studied economics for one year at
the Universidad Católica Andrés Bello, in Caracas.

I have known Victor Mones all my life because he is the husband of my sister's godmother, and the
father of her best friend. During my 20 years, I have only seen good things in him.

In the moments I have been able to share with Victor in his home, he has shown himself to be a good
example of a person: honest, hardworking, committed and very family oriented, always with a positive
attitude helping me to have a complete personal development.

I remember that for approximately four years (from 2015 to the beginning of 2018) before we moved to
Argentina he helped us by frequently sending us food, personal hygiene items and stationery (which was
useful for our classwork, since we lacked it in the schools) to help us with the situation we were going
through in that country, not only to my family but also to other people. I remember that the boxes were
big and I was a child and I could not carry them. One day the elevator broke down in the building and we
had to open them up and take them up little by little because they were very heavy. Victor is a good,
honest and hard-working person.

During the times I was at his house in Boca Raton, Florida on vacation, I always saw him working, when it
was not in his office it was on the things that were pending in the house. We would go out on weekends
and he would advise me that you have to work with tenacity to get what you want. I also remember that
on one occasion he told me that starting out in another country was not easy, but that if you made an
effort and were consistent you could achieve your goals. That advice has served me well in this country
where I have been an immigrant for a year and a half. It has not been easy, but we have managed to
establish ourselves and obtain the things that we could no longer obtain in our country.

Due to his wise advice and his always jovial attitude, I am very grateful to him.

I thank you for reading this letter, which I hope will be useful to you, and I thank you for the time you
have taken to read it.



                                                          Respectfully:

                                                          /s/

                                                          Daniel Tatoli Torres
                                                                             lS de Dk1ombre dei 2019


      Honorabl~ Alivln K. Helfer1uern
      Unit,e d S'latti O,strJct Court
      Sout'11ern OJstrlct o f New Yor
      United State_s, Courthousei
      500 Pearl St
      New York,. New York l 0007- 312
                             1




                                     Aumto: Un~t~d hState!I v. Vl'ctor·Mones Coro
                                              19·Cr.144, ( A_KH )




    Escttbo esta carta en soporte        Victor Mones Coro.

   Sov Daniel Ta1oll.. veneiolano de 20 aflos de edad., actualment,e rM1den.ciado en Argentina en1
   donde enudio contadurfa pubJIGI en l,a unfversldad de Buenos Alre.s. En Venez.ueta curse
   estudlos de·ec:onom(a por un aRo en la Unlversidad Cat6Uca Andr~s Bellot en Cara,cas

   Conozco a Vic-tor Mones de toda ml vida porq.ue es el esposo de la madrlna de ml hermanaM y el
   papa de su m,e}or amlga. A mis 20 affos solo he visto cosas buenas de el

   En los momentos que he podid01comipartlr con Vlctor en su casallT ha demostrado ser un
  ejemplo como persona,· hone-sta, traba,jadora, comprometlda y muv famillar. 'S~empre con una
  actftud posJtlva ayudandome a 'tener un desarro11o personal pleno

  Recuerdo gue durante aproximadamen-te cuatro anos (desde el ano 2015 hast,a prlnciplos de
  ano 201a, antes de nuestra mudanza a ArgenUna nos b rlndaba su ayuda haclendonos Uegar de,
  manera, frecuente camida_anrculos de hlglen•e personal y de e.scritoirio (que servia,n para
  nuestro,s est udios, ya que e·n los coleg os c.airedamos de ellos) para ayudarnos con la situacl6n
 que vivi~mos en el pals, no solo a m, fa1mllla sino tamblen a olras. personas. Recuerdo Que las
 ca1as eran grandes y yo era un nino y no pod(a cargarlas. un dra se aved6 e1 ascensor en e,
                                               1                                                   1




 edffi do y tuvimos Que abr!rl,as para sublrlas por parte porque eran muy p,esadas. Victor es una
 persona de b1,ent honesta y mu;· rrabajadora.

 Durante las oportunidades en las que estuve,en su cas.a en Boca1Raton, Florida por vacadones,
sie,m pre ro v11trabajando, cuando no era en su of,1clna era en la~ cosas que, estaban pe-ndientes
                                                                                    1




en la casa. Salfamos.dtuante los fines de semana y e,I me acon~eJaba que hay que traba),ar con
tenactdad para conseguir 10 que $e qulere; Tambien recuerdo que en alsuna oportunidad me
                                 1




coment6 que com,nza:r en otro pa.is no era facU~pero que si uno se e·sfonaba v es consta.nte se
                                                             1




podia losrar obtener las metas propuestas. Esos consejos me han sen,tdo mucho en este pais
en donde desde h;ice un ailo y medlo, soy lnmlgrante No ha sldo tacll, pero hemos logrado
establecernos v obtener las cosas que y~ no podfamo~ obtener en nuestro p;ifs.

Por sus sabios consejos y su actltud slempre Jolllal. le estoy muy agradecldo .

le agradezco por la lectura de est• am que espero sea le sea de utllldad, asf m1smo le
agradezco por el tlempo que ha empleado para leerla.



                                                                   Oanlel Tatoll Torres
LETTER 31
                                                                                   C@Cm?C{
"sns{9?gCg]n) #CggC{ C]n
5n]CB19C  ] {]@s{
1s[C ] {]@sG,C8s{f
5o]CB19C s{\s C
/C9{g1 
,C8s{d,C8s



                           0C5n]CB19C  6]@s{+soC s{v
                               { )$


 C9{'BYC#CggC{ C]n

%9m{C xC@Ngg ?m]]oY[] gCC{sn?C[9gGsG6]@s{+soC s{s 

+n9mC] *CsxsgBs2CxCB]os%;m95n]CB19C ]]Cn%s{d9 96]@C/{C ]BCn
2{C9 {+:n9YCmCn-S@C{91C9@s9 ;pd!s{*9BC{B9gC!*9nB[9Cdnsn6]@s{
9xx{s_m9CgU{[Cx9  &.C9{ %Y{Cx]n9C{ {]@;nBC[]@9gB{]Co\s C\sgB9 \C
 sosG9B]xgsm9[] Y9CmC\Cx{]]gCYCsg]C]pCgCCoB]RC{Cn@sn{]C 9nBCxC{_Cn@C
m9o@g{C Y]_nYmC9n]zC9?]g]s?C:nC@Cx]sn9gaBYCsG@[9{9@C{kgsG\C C
CxC{]Cn@C [{sY[smg]KF\9C9Y\mCs9lC9nB9xx{C@]9C\C{CmC9n]oZsG
K]CnB \^yht9g9nB9d]nB\C;{  2\]  \s{ mm:{[sxCOgg]gg\CgxsnBC{ 9oBm
]oCY{]9nB\C ]n@C{]sG\] gCC 

%mC6]@s{]n!gs{]B9[]gCs{d_oY979@\s]99{unB[C@9mC]n9 9@g]DnMw{[] 
-{Y9n]@/]9!{9n@[] C?C]mmCB]9Cg?C@9mCC{@gs CW]CnB 2sY]Cs9n]BC9sG
[CxCsGxC{ sn[C] 6]@s{ ]o]]9CB\] Co{Cs\Cgx9@gs CW]CnB'v{YC19g:9}9nB\] 
Pm]gYCC 9?g] [CB[C|C]n\C5n]CB19C  %9m9]nC is\C 9@{]T@C\Cm9BCa s
m:dC\C]{g]Q?CC{ 4] _ \CxCsG9@]so[9% 9[]mBssC{9nBsC{[{uY\ss{
V]CoB \]x !s{z]C9\]gC\C;nB%{sBCs{?]@@gC Bsn%sn1nB9 B{]nY[] ]mC%
\9B[CxgC9 {Cs\9Cm9ngsnY@snC{ 9]sn 9nBnBC{ 9nB\sm@[[CCnbs \Cgx]nY
s\C{ CxC@]nYos\]nY]n{C{q;oB\Cx9 ]so][\]@[\CgsC \] H;m]g gms CC{
]mC[9% xsdCs6]@s}\CsgB9 d\s\C@sgB[CgxmCs{[9C@sgBBssYC[C{C
CCo\9B9 m9ggx{scC@B{C9ms :{9 m9gg/sx ]@gCP@s{ 

6]@s{]n]CBmCs[] CmxgsCC9nB@g]Cn[{] m9 x9{CC{C=[C{C[C \s 
9xx{C@]9]snsC9@[]oB]]B9j{Cg9]sn []x\9]mx9@\] xKF ]sn9g@9{CC{B9sB9%
xC{ sn9gjdns[sm@[Bs]nY[] mC9ns[]m]Y9C\]m[C@\9n@CsY]C?9@ds[s C
[<m9BC 9@{]L`@C U{\]m\{sY[s[CC9} mCC]nY\] ]JC9oBsB9Y[C{ s9{C
9?gCsCgg[CxCsGP\C{\ ?9nB9nB@]]Cn[9[C] 3{g\C{C9{CosCnsY[YssB
\]nY \9%@9n 99?s6]@s{+soC %@sn ]BC{6]@s{s?Cg_eCm?{s[C}%@9nx{s?9?g
@snm{CW]CnB ]\snC[9nB9nB\C] soCsG\Cm 

%9mI:m]g]:{]\\C@[9{YC 9Y9]n 6]@v{+vnC s{s;nBdnsU{9P@[9[CsgB
nCC{?C]rvgCB]o smC[]nYg]dC\] 9Y9]p 6]@s{] \CxCsGxC sn[99BB 9gCss{
 s@]CxC{ sn9gg%[sxCsdCCxgC9]nYVum[] d]nBnC 9nB]gg]nYoC s\Cgxs[C{ 


(BYC$CggC{ C]n[:ndsU{{C9B]nYmgCE~:nBXsm[C?ssmsGm[C9{%9 d
@gCmCn@\Cn9d]nY]ns@sn ]BC{9]sn\C CoCn@C6]@s{]gg C{C 7C9ggm9dCm] 9dC 
9nB%\sxC\9m ]oAC{Cs{B @9nm9dC9xs ]]C]mx9@]ns{BC@] ]sn  %@9o9 {Cs
[96]@s{[9 gC>CB{CmCnBs gVsm[] CxC{]Cn@C:oB\;\C]ggBsns[]oY?
9m9]nY\]oY U{s{@smmn]]o[CN{C
LETTER 32
                                                                          January 5, 2020
Honorable Alvin K. HeUerstein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl St.
New York, New York 10007-1312


                           Re: United States v. Victor Mones Coro
                               19 Cr. 144 (AKH)

Dear Judge Hellerstein:

I am submitting th.is letter on behalf of Victor Mones Coro.

My name is Shaun Wahlgren, and I am currently the owner/operator of a small family fann in
Northern California, at which I live with my wife and son. I am a graduate of California State
University Sacramento, and since graduation have spent my professional career working for a
non-profit organization, "The ALS Association" where I served patients affljcted with Lou
Gehrig's Disease before transitioning into the agricultural work that I currently conduct.

I have known Victor for the. last three years, since 2017, because his daughter Estefania Mones
Grannis and her husband, Ryan Grannis, are two of my best and oldest friends and serve as the
godparents to my son. During our relationship, I have grown weU acquainted with the Mones
family and become familiar with their wonderful family dynamic. I have known Victor to be
nothing short of an incredible father, a respectable businessman, and a sincere person. He earned
my respect immediately with the way that he conducted himself with a level of integrity that was
nothing sh.art of honorable. Since our first meeting, he embraced my wife and me like family,
and we have considered him as such ever since.

As a fellow small business owner, Victor has always been hugely supportive of my business, and
he has shared his struggles and how he has overcome them. Victor was proud of the company
and lite that he and his family have built in the United States and what he had done since
immigrating to th.is great nation through hard work and dedication. He came to this country to
create a better life for his family but never forgot the struggles he faced in the past or the fact that
others were still facing them. Victor cares about his family more than anything in the world and
bases every action he takes accordingly.

To say I was shocked to hear about the state Victor is in would be an understatement. Knowing
the way that this difficult situation is affecting his family must be the worst punishment of all for
Victor because he has spent bis entire life taking care of th.em. Victor would never want to hurt
his family or see his family spending all of their time and energy travelling between Florida and
New York to visit him weekly or cancelling the dream honeymoon that Ryan and Estefania have
planned multiple times, but there is no burden his family would not bear to be reunited at home
with him. This situation is a constant pain on the family that takes a toll both physically and
emotionally and we are all counting down the days until there is a resolution. I know that Victor
is remorsefuJ for the actions leading to this point and that he will talce responsibility for his acts
in the best way be is allowed. I plead for your leniency in your sentencing, knowing that Victor
is an honorable man who always tries to do the right thing and will continue to do so.

Thank you for your time and consideration.
                                                         Respectfully submitted,



                                                         Shaun Wahlgren
